Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 23 July 1999.
This summer I have been led to express our solidarity with the people of Turkey and Greece on the occasion of the tragic events they suffered at the time of the violent earthquakes at Izmit and Athens. As some of you may have noted, I offered condolences on behalf of us all, on your behalf, and I expressed our deepest sympathy for the plight they have endured. At this point in the proceedings, out of respect for the memory of the victims and the profound grief of their families, I ask you to please observe a minute' s silence.
(The House rose and observed a minute' s silence)
Ladies and gentlemen, as you may also perhaps have noted, as soon as I learnt of the deaths, in particularly tragic conditions, of Yaguine Koita and Fodé Tounkara, I felt bound to express how shocked I was by these tragic deaths. The feeling was the same, of course, when the death of a young Senegalese man in the same circumstances was reported. The letter they wrote addressed to the leaders of Europe was obviously of prime concern to me in my capacity as President of the European Parliament. This gesture, deeply moving in its humanity, expressed the desperate cry of the youth of a continent which sees the gap between standards of life in North and South increasing inexorably from year to year.
At a time when we are currently involved in renegotiating the Lomé Convention and negotiations, as you know, are coming up, in particular, against the stumbling block of the principles of proper administration of public monies, it seemed to me to be essential to state that education must be one of the priorities of the European Union.
Regarding the Strasbourg building premises, you will recall just how often during the July part-session we all noted significant defects, poor operation and problems affecting the reception and working conditions of colleagues and also those of our assistants and the media who follow our work. You will recall that I undertook, here in this very Chamber, to do all in my power to improve matters.
I must thank our Secretary-General for the very industrious and efficient assistance he gave me, since a task force, combining all the departments concerned, was immediately formed, and which tackled the whole situation very thoroughly. For my part, I established a number of contacts with legal and administrative personnel and I planned a visit which I would not hesitate to describe as an inspection visit. Last Wednesday, therefore, together with the Quaestors, Mr Colom i Naval, who is the Vice-President specifically responsible for monitoring buildings, the Secretary-General, my Chief-of-Staff and the civil servants more specifically involved in this case, we spent an entire day here, in order to establish the situation regarding what it had been possible to improve and what still had to be improved.
At the end of the day, which concluded in a business meeting - I must specify that it was a business meeting - with the Mayor and also the managing director of the building firm, I wrote you a letter, which I hope you have already received - at any event you will have it in your mail boxes - summing up the situation. Appended to this letter are some details of what it has been possible to achieve and what is still outstanding.
I shall simply mention the few matters which, at the time, seemed most urgent, starting with disabled access. It has been possible to complete a number of modifications, following the perfectly legitimate request of one of our colleagues. I think that matters are now in hand regarding this aspect. The problem of access for disabled visitors still remains, but we naturally intend to have the situation under control.
Regarding signposting and access to the building, you will, I hope, have noticed some improvements. You no doubt appreciated the welcome offered by the young hostesses whom the Mayor of Strasbourg agreed to make available to us in order to make reception more welcoming.
We also spent many hours on the safety problems regarding the lifts and all the very serious malfunctions which occurred during the July part-session affecting both the ventilation and the operation of the lifts.
We have also very attentively studied the problems of the working conditions of the media and we have, in particular, looked into the outfitting of the press room and the problem of access with mobile phones, but not just this problem. And finally, the Quaestors have taken note, and I think they are sufficiently creative in this field, of the matter of decoration of the building in order to render it somewhat less lugubrious. So, for example, in one lift we have a prototype for light wood panelling which, if we are in agreement, may be used to improve other surfaces. Obviously, I shall meticulously examine the legal problem this may present with regard to the building constructor' s artistic copyright.
As you can see, ladies and gentlemen, my intention was that all this should be taken very seriously, but I do not want us to engage in a debate now. I think this would not be very useful as you have not yet had time to see everything that has been done. There is also the problem of the offices for Members of Parliament and the need for mailboxes which can be locked. We have really gone into a great deal of detail and, if you agree, I would like to organise a sort of question time on Friday morning, which I shall chair, when you can report any problems you may have again noted this week so that together, we can see what we can do in order to be able to conduct the October 4 part-session in better conditions. If this suggestion is acceptable to you, we can adopt it, and table a question time for Friday at 9 a.m.
Madam President, I respect what you say about not engaging in the debate and I will not seek to do so. But I wonder if you could give an undertaking to reply to the letter that I and a number of other Members specifically wrote to you personally on the issue of disability access. If we were to receive that reply in advance of Friday, it would help the issue enormously.
Absolutely, we intend to look into the matter with colleagues but also with the organisations which are competent in these matters in order to ensure that everything which has to be done is done. But I shall, of course, give you a reply before Friday, if you so wish.
Madam President, we have a marvellous television in our room and it works too, so I have no complaints whatsoever on that score. It is fantastic, and there are twenty channels. But in the previous Parliament building, one of them was a Dutch TV channel, which meant that we Dutch MEPs could follow the news as well. Now, not one of the twenty channels is a Dutch one. Could you please have this channel re-installed? I do not mean one for following the plenary part-session but an actual TV channel such as Nederland 1,2,3 or RTL 4, as we had last time.
As you can imagine, Mrs Plooij-van Gorsel, since I have tabled this period on Friday in order to itemise all the new problems and the old problems which have not been remedied, that is the time when we can look into all this. I would ask you to please keep your comments concerning the premises until Friday so that we can have a comprehensive debate on the subject at that time. If it is a matter of urgency, we shall see if the problem can be settled before Friday, but I am not sure whether it can.
Madam President, I believe that it would be appropriate if we now, having observed a minute' s silence for the victims of the earthquakes in Greece and Turkey - with good reason since, quite apart from the large numbers of casualties, these events have a deep political significance - observed a minute' s silence for the victims of Indonesian repression in East Timor.
As you know, Mr Nogueira Román, we have put this tragic matter on the agenda for our plenary part-session. At that time, we shall have an in-depth debate on the question, with a contribution from the Finnish Presidency, and a vote upon a text. This is the reason why I did not mention the situation in East Timor when opening this part-session. But I can tell you, as you well know, that this is a matter of great concern to me. And indeed, I have already expressed a very strong opinion on this matter on behalf of all of us.
As you perhaps also know, a small delegation of observers was organised during the summer on an emergency basis by the President, Mr Báron Crespo, who came to see me on the matter, and I was pleased to follow up his request. So, Mr Nogueira Román, you can be assured of our solidarity in this matter.
Madam President, I should like to request that the "no smoking" areas are respected, which was not the case at the last Strasbourg session. As an asthmatic, I had two asthma attacks in this building during the last session. I do not wish to repeat that performance. I am sure there are other people in this building who also have asthma and other lung problems, so I request that all "no smoking" areas are respected.
(Loud applause)
Mrs Lynne, I have noted your request which is perfectly legitimate, even, indeed, if one does not suffer from asthma. It is certainly very unpleasant, and we shall ensure that these areas are scrupulously respected.
Madam President, as well as supporting my colleague' s proposal regarding the victims in East Timor, I would like to remind you that, a year ago, a peace process was launched in my country. I would like, through your Presidency, to ask the European Parliament firstly to support the efforts of all political forces in the promotion of dialogue between all political representatives. Secondly, I would ask this Parliament to strongly urge ETA to abandon violence for good. Thirdly, and lastly, we should agree on programmes to aid victims, the rehabilitation of prisoners and education aimed at peace in the Basque Country and Northern Ireland.
Mr Knörr Borràs, I have noted your intervention whose rightful place is in the context of the debate we have organised on the matter.
Approval of the Minutes
The Minutes of the sitting of Friday, 23 July have been distributed.
Are there any comments?
Madam President, a word regarding the Minutes. I just want to point out that in the Minutes from last Friday, one of my interventions was not properly reproduced. I was pointing out that, in accordance with our Rules of Procedure, the joint parliamentary committees, unlike the delegations, but just like the committees, have to elect their bureaux. This is not properly reflected in the Minutes. All that is contained is my protest that the documents were not distributed on time. I request that it be made clear that we in the joint parliamentary committees also have to hold elections just as is the case in the parliamentary committees.
Thank you, Mr Posselt. I take note of your request.
If there are no further comments on the Minutes, I declare the Minutes approved.
Madam Chairman, I rise on a point of order. I see that certain Members in the House at this time are raising banners in support of a cause. I am sure the overwhelming majority, myself included, agree with the sentiment but can you advise us on any rules, regulations or guidance that you wish to give this House in terms of manifestations in any form other than speaking under the Rules of Procedure of the House?
Ladies and gentlemen, as Mr Perry has just said, I think I can say that virtually everyone in this Parliament of course shares the feelings of our colleagues who are waving the banners concerned.
This demonstration does, however, create a difficult precedent and though, today, there is great consensus on the Timor question, you will understand that this may not always be the case. Moreover, as I have already told you, we have tabled a debate on the subject. We hope this will be a truly serious debate, and I do not doubt it for an instant, a debate which will result in some conclusions on the political role which the European Parliament considers it must play in this situation.
I shall therefore request you, colleagues, to be so kind as to put away your banners. The message has been received. But that will suffice, as we must take care not to set a precedent which may, in other circumstances, seriously impede the running of our House.
Thank you for your understanding, and as an expression of thanks I am going to grant your request and propose that you stand to observe a minute' s silence for the victims in East Timor.
(The House rose and observed a minute' s silence)
Interpretation of the Rules of Procedure
I am sure you remember that during its meeting on 27 and 28 July, the Committee on Constitutional Affairs (AFCO) examined a request for interpretation of Rule 29(1) of the Rules of Procedure put forward by the Conference of Presidents during the meeting on 21 July.
The Committee on Constitutional Affairs ruled as follows: "The constitution of the Technical Group of Independent Members, a mixed group, is not in accordance with Rule 29(1) of the Rules of Procedure of the European Parliament." In fact, the Committee on Constitutional Affairs continues, "The constitution of this group, specifically Annex 2 to the letter of constitution addressed to the President of the European Parliament, excludes any political allegiance. It permits the various signatory members total political autonomy within the group."
The Committee on Constitutional Affairs requests that the following interpretation be inserted into Rule 29(1) of our Rules of Procedure: "The formation of a group which openly rejects any political character and all political affiliation between its Members is not acceptable within the meaning of this rule."
This interpretation will be included, as is right and proper, in the Minutes for this day' s sitting. It will then be inserted into the Rules of Procedure, but if this interpretation is opposed tomorrow, before the Minutes of the current sitting are adopted, by a political group or by at least 32 Members, in accordance with Rule 180(4) of the Rules of Procedure, the matter will then be immediately referred to our House for a decision, as is usual, by simple majority vote, with at least one third of members in attendance. This is the procedure. If rejected, the matter will be referred back to the appropriate committee.
Madam President, as you might expect, given that until tomorrow morning the Technical Group of Independent Members will still be in existence, we will ask for a vote and to that end, we will ask for an immediate announcement that tomorrow morning, the Chamber will give an opinion on the matter. Those elected from the Bonino list tried to explain in an open letter to all their colleagues the reason for the setting up of this group, the reasons for the discrimination against the Non-attached Members in this Parliament and therefore the reasons for our initiative - as well as for the motion for an amendment to the Rules of Procedure which I hope will be announced soon - and to invite them to vote with us against this interpretation.
There is no need to start a debate on the subject. Thank you for giving us advance notice that there will be opposition to this interpretation and that, consequently, our House will be required to vote at 9 a.m. tomorrow according to the procedure which I have just mentioned.
Order of business
The next item is the order of business. The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Thursday, 9 September has been distributed.
Madam Chairman, I rise with regard to an item on the agenda for Wednesday, 15 September. I am rather surprised to see a procedure without debate on a report under the name of Mr Westendorp. I have the document of this report in which it says that the committee voted it. I was in attendance in the committee at this time and I am not aware that this report was voted. I think there has been a misunderstanding or a mistake within the secretariat of the committee. I am giving advance notice that this is a matter subject to a query and that we may have to object to this item on the agenda.
Obviously, Mr Chichester, if this report has not been voted on by the committee concerned, there can be no question of voting on it in plenary session. We shall therefore check this point, and I thank you for drawing attention to it.
(The President read out the amendments to the Agenda for Wednesday, Thursday and Friday) (The order of business was adopted thus amended)
Second Report of the Independent Experts
The next item is the Statement by the Commission on the follow-up to the second report of the Committee of Independent Experts which has been issued to you, as you wished, as speedily as possible. We have really done all in our power so that you could familiarise yourselves with it at a sufficiently early stage, particularly within the groups.
I would remind you that at its meeting on Thursday, 9 September, the Conference of Presidents decided to refer the matter to the Committee on Budgetary Control so that a report could be drawn up.
Madam President, ladies and gentlemen, last Friday the Commission received the text of the second report of the Committee of Independent Experts, which analyses the administrative management of the Commission and puts forward proposals regarding its reform.
There is no need to point out the political significance of this day.
This Commission, the outgoing Commission, held what will probably be its last meeting last Wednesday and, therefore, has not had the opportunity, in the short time which has passed since the document was issued, to carry out a thorough analysis of its contents or to establish a final position in relation to it.
It will be the task of the new Commission to carry out a more thorough evaluation of this second report and, in this regard, the Vice-President responsible for reform of the Commission, Mr Kinnock, will respond during the debate to the specific points relating to future activities.
Having said this, please allow me briefly to address certain comments to you, from the point of view of the outgoing Commission, regarding the work carried out by the Committee of Independent Experts in this second report.
First of all, I would like to stress the fact that the Commission has cooperated honestly and constructively with the work of the committee as it promised Parliament from the moment that work began. When Parliament proposed the creation of the committee and established its mandate, the Commission expressed its agreement with it and its acceptance of the consequences and responsibilities which may arise from it. This was the case with the first report of the Committee of Independent Experts and the events that followed its presentation, which led to the resignation of the Commission. I will not dwell on these, since Parliament is well acquainted with them and I believe they are already assigned to history.
However, what does interest me, with a view to the future, is to point out that this second report is, in our opinion, a positive contribution to the reform process which the next Commission will have to undergo under the Presidency of Professor Prodi. I would like to express my agreement on this point.
This is a debate which looks to the future, the future of the European Union and the strengthening of its institutions and, in particular, the European Commission, whose central role in European construction cannot be called into question.
Lessons can no doubt be learned from a reading of this second report. Shortcomings in management are highlighted, but also, timidly, in our opinion, the causes are mentioned. In some cases, these include legislative limitations and the obligations which the Commission, institutionally, has had to take on in circumstances which were not expected and were insufficiently prepared for. But, furthermore, there is one issue that appeared in the first report and which is repeated in this report on various occasions: The limited human resources available for the tasks taken on by the Commission in response to public opinion or at the request of the Council and, on occasions, also of Parliament itself.
Therefore, I believe that this is basically an analytical report. It is clearly a critical report and it demonstrates once again something that I have always observed as a Commissioner and that I would like to testify to before this Chamber: The human and professional quality and integrity of the men and women who make up the European civil service and who offer that service not only their labour but also their personal commitment.
There have been exceptions. There have been cases of abuse, but they are very limited, very limited indeed. It has always seemed to me unjust that, as a result of very limited cases, generalisations have been made in the past with regard to the European civil service. There are officials in the European Commission who are worthy and honest and who wish to cooperate with you and overcome the crisis which has arisen during this past year.
Please do not forget that the European Commission is, by nature, the embodiment, the consequence and the summary of everything good and bad in the history of European integration.
It is true that the Commission, as an institution, represents more than forty years of heritage in terms of European integration. But forty years of heritage can also undoubtedly be a burden. And sometimes, a negative burden.
Every day, the European Commission has had to confront new and numerous tasks and it is true - and I wish to freely admit this here without any compunction - that we had difficulties in adapting to the new challenges. This has undoubtedly been our great responsibility.
Modernisation and reform are therefore necessary and they should be carried out if we want the Commission to be able not only to fulfil its basic role of guardian of the Treaties but also to be the promoter of the decision-making process and the effective manager of the programmes and projects assigned to it.
Everybody has proclaimed during recent months - Parliament, the Member States, the media - that the future requires a strong and independent Commission. I hope this proclamation is sincere, although I must admit that I sometimes doubt whether it is actually sincere.
The report proposes a large number of changes which are summed up in 90 recommendations. This is not the time to analyse them in detail, but I would like to highlight the fact that the problems relating to the distribution of budgetary resources, the protection of the Union' s financial interests, the fight against fraud, the management of contracts and decentralisation are matters which require solutions and responses which will demand the active cooperation of the European Parliament and also, and above all, of the Member States that make up the Council of Ministers.
Why is this? The recommendations, as we have read in the report, are of a very varied nature, Madam President. Some require practical changes. They can be carried out, and without delay. Others require changes in management mechanisms. They can also be carried out, but, as my colleague Mr Kinnock will explain, they will require a certain amount of time.
Other cases involve profound, sometimes radical, modifications of the legal and regulatory framework, and this cannot be done by the Commission alone. Finally there are others, with a greater content and on a higher level, which will even require the reform of the Treaties and, in some cases, probably the reform of the Constitutions of some Member States.
I freely admit, Madam President, that as a European citizen after next week, I will be very curious to observe the attitude of the Member States and the European Parliament when the new Intergovernmental Conference opens in Helsinki. The conclusions of the Committee of Independent Experts can obviously be applauded. Some, in my opinion, are necessary, very necessary, and can be carried out. Others will need time. But in some cases, the European Parliament should apply pressure in the correct quarters, and this pressure should not be applied on the Commission this time but basically on the Member States; otherwise we will be faced with an enormous disappointment.
I repeat that the most radical reforms require a reform of the Treaties. In my humble opinion, with much experience as a Commissioner, I am curious to see how we will all behave, at this precise moment, at the moment of truth, faced with a new model for the organisation of European integration.
Other issues are old and recurrent and are not innovations but a product of the realities, contradictions and also the residue of successive political commitments which are, at the end of the day, the ones which form the overall picture of the European Commission.
We are at a decisive juncture. Perhaps we were not able to explain it, perhaps we could not do it, perhaps we lacked courage, but something was started with the outgoing Commission. And I would like to end by saying that this debate is good and positive.
The other day, we briefly analysed the work of the Committee of Independent Experts. We believe that much can be done. We are perhaps paying a heavy price for not having been able to do it, but I would ask this Parliament to painstakingly analyse the second report of the committee, to understand, after the explanations of Mr Kinnock, that the Commission will require some time, and to be a bit more generous this time. Give the Prodi team some time to carry out the task that we were unable to do, as it has work to do which is probably even more difficult.
I believe that this is the constructive way to evaluate the results of the crisis, with a view to the future and, above all, in the eyes of the citizens. Perhaps the Commission, as well as yourselves, will gain from all this. Consequently, perhaps, the next European elections will not see a repeat of the behaviour of the citizens who did not vote this time, probably because they did not understand what was happening in Brussels.
Please allow me to be frank. I have tried to illustrate the positive attitude that we have in the outgoing Commission and to ask, please, for calm, serenity and a little generosity to allow the new team to launch those reforms which, in our opinion, are absolutely necessary.
Madam President, Mr Vice-President-in-Office, ladies and gentlemen, the subject of this debate is of the utmost importance. It is not only a question of the ability of the European Commission to function but also of the credibility of the European institutions and I do not understand how the Vice-President-in-Office can reproach us, Parliament, for not having shown the necessary patience with the European Commission and how we should show more patience towards the Prodi Commission. We have been extremely patient. We want to cooperate well together but what we do not want are mutual remonstrations and accusations, rather we see our task as making sure that the European institutions, the Commission, Parliament and the Council of Ministers work in such a way that the citizens of Europe take this European Union seriously and give their approval. Therefore, Mr Marín, it is totally inappropriate to include cautions in your address to Parliament and I do not really understand why you have done so.
There has been the impression in recent weeks that the European Union is solely associated with maladministration, nepotism and scandals. This impression is incorrect in its general form and we reject it. However, it should also be said that where there is maladministration, inappropriate behaviour or crime within the European Union, we must act decisively against this and bring about changes. But it should also be said, and in this I agree with you, Commissioner, that the vast majority of officials in the Commission work in a professional manner and are taking the trouble to help bring about European unification and we should not defame the overwhelming majority of officials within the Commission. We, the European People' s Party and European Democrats stand by these officials.
Rather, it is a question of taking the appropriate steps as a result of our mistakes. Last Thursday, thanks to the support from other groups, my group was successful in getting the Committee on Budgetary Control to take overall charge for these questions as well as for questions relating to the report from the Committee of Wise Men, which was a decision taken by the conference of the chairmen of the political groups. Therefore, there is also the option of discussing these issues in detail in the Committee on Budgetary Control and, as far as the address by Mr Kinnock is concerned, I say that there must also, of course, be a body where the actual steps which need to be taken can be discussed confidentially. We are ready to go down this path with you should you be confirmed on Wednesday.
But far-reaching reforms are necessary. Look at the case of van Buitenen. The competent Commissioner in the hearings said that he had had absolutely nothing to do with Mr van Buitenen' s transfer. What sort of an administration is it where the Commissioner responsible has nothing to do with a matter as serious as this? This is a highly political matter. The Commissioner should deal with it himself.
Then there is another aspect. What should this poor Paul van Buitenen, this man who, as it were, found himself in a crisis situation that was beyond the law, do now? Mr Kinnock suggested that, in future, such accusations should be passed on to OLAF, and I agree, but a small parliamentary trust body containing between three and five MEPs should also be created to which Commission officials or officials from other institutions can turn when it comes to exposing illegal conduct of a grave nature. I believe a trust body of this sort would contribute to making corrective adjustments.
It is a question of the responsibility of the Commission to the European Parliament. We will still have to discuss this in detail with Commission President-designate, Romano Prodi, and we will have to come to some decisions. Mr Prodi has certainly already made far-reaching concessions and I call upon you in the Commission to refrain from any form of arrogance towards the European Parliament in future, while providing Parliament with any information that we have a right to. It is naturally understood that this may also include confidential documents. It has to be made clear who in the Commission has responsibility for what. Only if there is responsibility will there also be the necessary pressure for correct behaviour.
The citizens, not only the Parliament, have a right to receive an answer from the Commission in a reasonable timeframe if they address the Commission. I know from my parliamentary work that citizens have to wait months, sometimes years, for an answer, and if they do then receive one, no explanation for the answer is given. This has to change, but we will discuss this together.
We in the European Union find ourselves in a difficult phase, and it is my conviction that we need a Commission that is capable of taking action. Therefore, we must say to this Commission that is still in office, but also to the Commission which may perhaps gain our trust on Wednesday, that we are ready to cooperate extensively and that we need convincing solutions. If the Commission is successful, then this means success for us all. I therefore wish the Commission this success but please do not reproach us for showing impatience or for doing one thing and not doing another. Let us cooperate, Commission and Parliament, in the interests of unifying our continent. We, the European People' s Party and European Democrats are resolved to going down this path with you in the interests of Europe, if this is something you want.
(Applause)
Madam President, honourable Commissioners, ladies and gentlemen, I am very pleased that my colleague Mr Pöttering has today spoken in different terms than was previously the case when we were still uncertain as to its contents. Many myths have been spun surrounding this report, one being that this report will show that several Commissioners from the old Commission should no longer be represented in the new Commission - a further statement on the old Commission and its practices. In reality this has happened, something I consider very important, and I believe that in this sense I have also understood the previous speaker. We must take appropriate steps as a result of the mistakes and inappropriate behaviour of certain Commissioners. In this respect, we have to draw a line under the old Commission, we should not cover anything up as far the mistakes that have been made are concerned, but rather we should look to the future in order to jointly make things better in the coming years. This is our task for which, as far as I have been able to read the report, very many starting points are contained therein, although it is too early to put my name to it at the moment.
I would, however, also like to make an observation regarding the time factor. I did not understand Vice-President Marín to be rebuking us, although perhaps, in his situation, he sees things somewhat differently from us parliamentarians. Why am I in favour of giving the Commission time, albeit not too much time? Because I take the viewpoint that, at the end of the day, we have to get round to the important issues: strengthening the Union and enlargement of the Union. In addition, we must get away from the fact that for far too many of our people, the European Union is associated with scandals, fraud and maladministration. This is certainly not the case. But we also have to demonstrate this by rectifying matters where mistakes have been made. My question to Commissioner Kinnock therefore relates to the notion of time. Yes to having sufficient time to initiate reforms, but also yes to beginning these important steps as soon as possible, in order that we can get away from the bad light in which the Commission, and indeed the whole European Union, is portrayed. In this regard, clear decisions must be taken.
The most important thing, and this is something which was also often mentioned at the hearings, during yours too Commissioner Kinnock, is the question of responsibility. It was not clear to Parliament and, of course, still less so to the citizens of Europe, as to who is ultimately responsible for what. These points, which have been clearly pointed out in the first and also in the second report, must be quickly rectified. I, for example, am in total agreement with the report where it says that ultimately, the Directorates-General within the Commission should also bear not only the political and administrative responsibility but also financial responsibility. It should be made clear in this regard that in carrying out a range of duties, with this comes full responsibility.
I would like to make one more comment in connection with this which is very important as far as my group is concerned. We stand by our policy of collective responsibility within the Commission and we want to see this maintained in the future. But we are also standing by the fact that, in addition to this, we have to find the means of incorporating individual responsibility of the individual Commissioners. In this regard, some positive things have come out from the hearings, while other points were perhaps rather cautious. This will be a difficult matter. My question to Commissioner Kinnock is certainly along the lines of him taking the trouble to make it clear that individual responsibility of the individual Commissioners and collective responsibility do not contradict one another. We do not want to amend or abolish collective responsibility in principle but we would like to supplement it accordingly.
The report of the Committee of Wise Men also makes it clear that the Commission must be bolder in relation to national governments, even with regard to filling certain posts. I have experienced it myself in the area of foreign policy how governments exert influence and how decisions that the Commission would like to make itself are frequently delayed for long periods. I call upon the Commission to show greater courage in relation to national governments and to report to Parliament if governments, as a result of their stalling tactics, not making a decision, or their unacceptable and unreasonable influence, prevent the Commission from adopting a certain stance or making clear decisions. They have us on their side provided they clearly demonstrate where the reason lies.
An important area which we must concern ourselves with over the coming weeks is the overall question of the allocation of contracts and subsidies. This is my question to Commissioner Kinnock in this regard: is the Commission ready to draw up clear regulations regarding the allocation of contracts, subsidies and regulations which are transparent and comparable? This seems to me to be an important issue and it will certainly be difficult to do this in such a way that flexibility is not lost. But transparent and clear regulations of this type are required and I hope that the Commission is ready in this regard.
Such clear regulations are also particularly necessary in those instances where responsibilities have to be delegated elsewhere. In this area, I am also in agreement with the report. It should not be that the Commission takes on all the responsibilities itself and does not delegate anything. That would mean an immense extension of the apparatus of officialdom. Yet even if responsibilities were to be delegated elsewhere, then the regulations must be clear as to the principles according to which this allocation should be effected. The report of the Wise Men is also very clear on matters relating to control in the Member States. I know that this is a delicate area. I now come back to my original point. Member States are all too ready to apportion the blame to the European institutions, to Brussels. In this regard, in truth there is quite a lot of abuse and inappropriate behaviour on the part of Member States themselves and their own institutions. Even here we will be on your side if you implement controls where they are necessary, even in the Member States.
Through OLAF and the Bösch report, we have made considerable strides with regard to controlling fraud. In my opinion, we should get away from the saying: fraud has its home in Brussels. Fraud does not have its home in Brussels! As with all large institutions, there are cases of fraud. But what there has been too little of at home is the clear disclosure and pursuit of fraud. And, my colleague Mr Pöttering, Commissioner Kinnock has already said that certainly as far as whistle-blowers are concerned, there will be new support procedures in this regard, and this House will certainly fully endorse that. In this sense, Commissioner Kinnock, I hope that we will soon have this regulation.
The final point, which this report also goes into in detail, is openness and transparency. It is not only this House which now expects a higher degree of openness from the Commission than was the case in the past. There will be fewer rumours circulated in the media if openness and transparency hold sway. In Recommendation No. 85 - I would particularly like to draw the Commissioner 's attention to this point - it clearly states that there may only be a few regulations that are exempt from this openness and transparency and these should still be agreed with the institutions. But the large majority - 95% of cases - should be characterised by openness and transparency. If the Commission succeeds in this in the coming years, then it will have our support. Then, what has happened in the past will not be repeated for we will not be interested in sending the Commission packing again. We want to cooperate with a strong Commission.
Madam President, it has, of course, only been possible to draw tentative conclusions in the time allotted to us for reading the report. My first reaction to the report is that it is a constructive one. It does not focus so much on individuals, but rather on issues, which I feel is right and proper. The only individual mentioned, and rightly so, is Mr Bösch in connection with OLAF.
There are two general comments to be made. The most explosive sentence in the Wise Men' s first report, which I may not be quoting entirely accurately, is that there is scarcely anyone to be found in the Commission who feels responsible for anything. I think that was the stumbling block of the whole report the first time round. This report emphasises that it is all about structures, the nature of the decision-making process, the way in which supervision is exercised, the different safeguards that are needed. This makes it impossible for any one individual to feel that they are responsible, for there is so much supervision that everyone thinks there is always someone else in charge. That is why the recommendations merit serious consideration. I was particularly interested to read Chapter 3(13)(2) on export repayments. No product is mentioned, the name of the company is not mentioned, but I am very familiar with the whole saga. It is about butter exports to the former Soviet Union at the beginning of the 90s.
The report concludes that there was clear evidence of fraud and condemns the Commission' s attitude as far as this is concerned. Commissioner-designate Lamy stated in the course of the hearings that it had been a completely normal affair. If I understood Commissioner Kinnock correctly at his hearing, then, as far as the Commission is concerned, the case is closed. I can assure Commissioner Kinnock that the case is not closed. The case will only be closed when Parliament deems it to be so. We will certainly come back to this matter.
A few general comments on contracts. Too many different contracts are concluded with various forms of financial assistance from the Commission. I believe that is quite right. To hear the average consultant in Europe, we take far longer to pay these consultants than do other donor organisations. For that reason alone, we need to alter the system.
I also feel that some extremely useful points are made on European agricultural policy. It is a policy that does not find favour with everyone. We could improve the situation by reducing the irregularities etc. at the very least. I believe that what was said about the Conciliation Committee deserves particular attention. I feel that all too often the Member States use it as an excuse not to have to pay when there is a dispute.
The proposals for an internal audit service also sound attractive, particularly as they are based on a recommendation from an institute for internal auditors. As to whether it is really necessary for DG XX to be abolished, I consider that to be a finding that is all too makeshift. But who knows, maybe it will be taken out.
I believe it is also a good thing that the committee said something about the way in which the Court of Auditors operates. Year in, year out the Court of Auditors recommends not giving a positive statement of assurance. Like the Wise Men, I too would very much like to know why that is so. And maybe in the future the Court of Auditors could go into a little more detail about sectors, systems, procedures, and perhaps even about that holy of holies, the Member States themselves. Which Member States have sound procedures and which do not?
We are very receptive to the argument in favour of a European Public Prosecutor, an idea that was raised in the Wiebenga report in April of this year. Recommendations 85, 86 and 87 are of particular interest. The Commission is always ultimately accountable to Parliament. Individual accountability to the Commissioners must be the first priority. And it is particularly important that any Commissioner who knowingly misleads Parliament must resign. I consider that to be an excellent proposal. I believe a heavy task awaits us in view of the low turnout at the elections. Together with the new Commission, we will need to develop improved structures, so as to increase Europe' s credibility.
Madam President, ladies and gentlemen, honourable Commissioners, the report that we have before us is, I feel, an impressive work. It undoubtedly exercises the mind in an extremely useful way, coming as it does in the wake of the first report produced last March. In any case, it shows that there is a need for greater transparency. For almost three hundred pages, the experts bash away remorselessly at the problems relating to management, supervisory mechanisms, the fight against fraud, personnel management and business organisation. In so doing, they do not shrink from taking the Commission severely to task, but they also refer to what has sometimes been weak behaviour on the part of the European Parliament and the Council. I feel this only increases the objectivity of this report.
I fully endorse my colleague Mr Mulder' s comments on the Flechard case. Be that as it may, our group considers that this report has come slightly too late. It should have been available when the hearings started at the beginning of this month. There is no doubt that it contains a whole armoury of facts that we could have used to good effect during our hearings. Certainly as far as Commissioner-designate Kinnock was concerned, who will probably be responsible for reforming the Commission, it has provided us with facts which could really have added to the discussion. I will cite just two examples. Under point 2.323 the Committee of Wise Men suggests that when the Commission' s contracts are put out to tender, non-profit making associations are used which have been set up by officials or officials' acquaintances. What truth is there to this? It could have been an interesting debate.
The Committee of Wise Men also refers to the handbook that Santer' s dismissed Commission compiled on Technical Assistance Offices. The Committee of Wise Men considers this to have been an analytical error. It could have been an interesting debate with Commissioner Kinnock. It is all too late though.
Be that as it may, the crunch question now is what does Prodi' s Commission intend to do with this document? I have been told that Mr Prodi said in the Conference of Presidents that this document has no legal basis. Is that so? In any case, our group considered it unacceptable that this document should just be brushed aside. Our group of greens, regionalists and nationalists wants Mr Prodi to take this document seriously. The European Parliament and the Commission financed the five Wise Men. In the course of the last six months, they have spoken to many people working at the Commission, and their analysis is damning and sometimes caustic. Messrs Prodi and Kinnock, what do you intend to do with this report? As a matter of fact, I feel that it would be a good thing if the Commission, which is soon to take office, were to provide answers on a point by point basis to the proposals and comments made by the Committee of Wise Men. Come what may, there must be some follow-up to this document in the European Parliament.
I am very pleased that the Conference of Presidents has proposed that this document should be referred to the Committee on Budgetary Control. It is certainly the case that this committee must now draw up an own-initiative report, but I would also like to appeal to all the other committees which, in view of their expertise, could each make a particularly substantial contribution. I have in mind the Committee on Agriculture, the Committee on Regional Policy, and also of course, the Committee on Industry, which could make a number of concrete proposals in the run-up to the IGC.
To conclude, let us be quite honest about this, the Committee on Budgetary Control has done a lot of work in this area over the past five years. But at the end of the day, it was a humble official on level B3 who, in December 1998, passed a 700-page memorandum to the European Parliament, and whom we owe thanks to for the fact that this document at last came into being. His actions had a catalytic effect and ultimately led to the appointment of the Committee of Wise Men. I fully endorse Mr Pöttering' s proposals on this matter, but I would like to point out to Mr Kinnock that Mr Van Buitenen is still in the dark so far as his position is concerned. The disciplinary procedure to which he is subject is still on-going. Would Mr Kinnock, working together with the whole Commission as a College, undertake to bring this disciplinary procedure to a satisfactory conclusion as soon as possible after his appointment, so that Mr Van Buitenen can at last return to work in the right and proper manner and have his reputation restored?
Madam President, my colleague Herman Schmid will be making a contribution on behalf of my group in this debate. I would, however, like to make a preliminary comment and ask a very concrete question of Mr Kinnock.
Reading the second report of the Committee of Independent Experts shows how right we were to ask these five wise men to pursue their investigations and their thinking beyond the cases of the individual Commissioners and, in particular, to draw up a more general diagnosis of the institution as a whole. For this diagnosis is an edifying one. The title of the report alone represents strong condemnation of the outgoing Commission: tackling maladministration, irregularities and fraud. The former Commission must be reminded, 42 years after the creation of this institution, of the necessity of, I quote: "making Commissioners responsible from the initial drawing up of a proposal through to its implementation" . The matter is in fact one, as one can read in the conclusions of the Experts' report, beyond the actual operational problems, of an attitude problem, one which implicates not the staff of the Commission, but the structural deficiencies of this institution, which are of a political rather than technical nature.
Another document had already been produced on this subject, proposing an analysis which was, in my view, lucid and pertinent. What is more, it had been commissioned by the Commission itself from its own Forward Studies Unit in preparation for the European Council of Pörtschach, and was subsequently classified as not to be followed up. It contained, for example, fundamental criticism of the propensity of the Commission - like other administrations - to, I quote: "deal with its own area according to a logic of its own, listening to a particular type of lobbying, and taking insufficient account of the consequences outside its own field of expertise" . This exposition of the internal workings of the crisis which the Commission is going through, and with which all the European institutions are faced, would contribute towards usefully placing the analyses of the Independent Experts in their global political context, which is characterised, in the terms of the Forward Studies Unit document in question, by the exhaustion of a certain manner of organising public action, by a crisis in governance which is clashing head-on with the European Union.
My question to Commissioner Kinnock is thus a simple one: do you agree to make public this document of the outgoing Commission, whose great topicality is shown by our debate?
Madam President, the second report of the Committee of Independent Experts, which has just been issued to us, is remarkable in terms of the breadth and the quality of the work achieved within a few months, and also in terms of the will to describe frankly the internal operational problems of the Commission. It is the first time I have read as incisive an analysis from an official source, without waffle or prevarication. It will provide a basis for working towards serious reforms.
In the report, one discovers that the rules regarding the awarding of subsidies are practically non-existent; that the advisory committee on procurement and contracts common to the institutions has only a formal and subordinate checking role. That the Commission has turned to the technical assistance office in order to get around budgetary restrictions; that in shared operation expenses, the Commission and the Member States take responsibility away from each other; that a priori financial control is practically useless; that internal auditing is inadequate; that the Financial Regulation is unsuitable for the requirements of modern management and effective monitoring or that the enquiries of the anti-fraud unit have a tendency to drag on too long and offer only minimal results. These observations match what my group has long been denouncing, and also, indeed, the technical solutions suggested, i.e. reinforcement of internal auditing, of anti-fraud action, of transparency, and the requirement for the Commission to be accountable.
It seems to us, though, that the Committee of Independent Experts does not go far enough in the analysis of the political causes of the crisis, but perhaps, after all, this was not its role at this stage. For example, reading phrases such as this, on page 64, "Why has the Commission lost control over technical assistance? Because the Financial Regulation has never adequately spelt out the law on contracts" , one cannot help having the disturbing impression that thinking remains incomplete. Why indeed was the Financial Regulation unsuitable? Why was it not improved? Is it not true that a lot of people found advantages in these imperfections? And, in the final analysis, is it not true that the theory of the independence of the Commission, as cultivated by the Federalists, but resulting in the weakening of controls, has provided a breeding ground for irregularities and fraud which go unpunished?
Under cover of this, indeed, organised networks have been set in place to misappropriate and launder Community money, such that today fraud is essentially not the result of individual slips, like those denounced in the first report of the Experts, but rather of permanent covert mechanisms.
This is why, according to the Union for a Europe of Nations Group, the real political problem we face today is that of the statutes of the Commission, a supranational institution subject to limited control and protected by prerogative, privilege and immunity. In this regard we are witnesses to a disturbing development. Whilst, in recent times, the European Parliament has been attempting to strengthen its control of the Commission and the theory of its independence should logically have been retreating, it has instead re-emerged and been re-affirmed with new vigour, no longer at the level of the Commissioners but at the level of the departments. Thus, during the hearings of last week, Commissioner-designate Kinnock clearly upheld, both in his written answers and his spoken responses, two curious principles which I shall quote verbatim. Firstly, "management independence" which the Directorates-General enjoy with regard to the Commissioners and, as a corollary to this, the "principle of non-interference" which the Commissioners are subject to with regard to the departments. Mr Kinnock even specified that, in his experience over recent years, these principles worked very well.
Obviously, this is by no means the opinion of my group, nor is it the opinion of the Committee of Independent Experts who, in Chapter 7, rightly state that the distinction within the Commission between laying down policy and implementing policy is tenable, I quote, "neither in law nor in fact" . It makes it possible to evade political responsibility, and it should logically be eliminated in favour of accountability to the Commissioners who have political responsibility. There we see a complete contradiction between the recommendations of the Experts' report and the declared intentions of the new Commission. We must draw our own conclusions from this when voting in the election of the Commission on Wednesday. Everyone must accept their own responsibilities.
As for the privileges and immunities of the Commission and its staff, they clearly seem, from reading the report, to constitute a serious brake on the fight against fraud. This is, in fact, the first obstacle which OLAF, the anti-fraud office, faces when it wishes to expedite a case against the staff of the European institutions in national courts of law. In fact, to quote the report, "to proceed with a criminal investigation, a national jurisdiction must request waivers of official immunity (for suspects), of professional secrecy (for witnesses) and of the inviolability of Commission premises (for searches and access to documents)" .
Such obstacles are enough to discourage the best will in the world. This is why the priority of my group is to get rid of them and to subject the Commission to common law before investigating other solutions such as the institution of a European Public Prosecutor, which would satisfy the Federalist hobby horses but would not contribute a great deal more in relation to the powers of OLAF in the fight against fraud.
More generally, control over the Commission should be strengthened. Control by the European Parliament of course; for example, our House should, following this Experts' report, request new audits on specific points or even appoint one or more committees of enquiry in order to shed light on some still obscure areas, for example, the evaluation of the actual impact of community subsidies. But if it stands alone, European Parliament control over the Commission will be insufficient for two reasons: firstly, because the European Parliament shares the objectives of the Commission and because Parliament is not subject to the pressure of pubic opinion. That is why there must be Council control in addition to Parliament control.
The Council must stop letting itself be brainwashed by the peculiar arguments of the Federalists. It must re-establish its authority and strip the Commission of its outmoded privileges and immunities. Above all, it must not let itself be deprived of the future Intergovernmental Conference, which it must take advantage of in order to take the initiative again, reinforce the anti-fraud campaign and subject the Commission to a new form of responsibility with regard to national governments.
Mr President, we are being asked to comment on a 283-page report that was not released until late on Friday morning, and that was produced in two languages. In between there has been a weekend and today most people have spent the whole day travelling to Strasbourg.
We cannot possibly comment in any way at all in such a short space of time. It is not possible for us to have formed any real opinions. For certain, no business would ever operate like this. But perhaps I should not be surprised because it seems to me that in the European Union one is drowned in paper to the level where the European Parliament - and, I am sure, the Council of Ministers - cannot actually read what they are being asked to approve. In this world the bureaucrat most certainly is king.
There are, however, two points that I have picked up: firstly the outgoing Commissioners complained that in practice they were unable to supervise the actions of their most senior officials, namely, their Directors-General. It seems to me unacceptable that the Commissioners can be the executive of the EU without having the responsibility that goes with it. But the real meat of this is Recommendation No. 59 which urges strongly the appointment of a European public prosecutor, which urges strongly a European prosecution office with delegated public prosecutors in Member States to create "an area of freedom, security and justice as laid down in the Treaty" .
The British Government has repeatedly told us that corpus juris was merely a discussion document. And yet it would appear that we are at the beginning now of an entirely new legal system just for the sake of a few fraudulent officials. It is quite unacceptable.
Mr President, ladies and gentlemen, naturally the Wise Men' s report is an excellent report, and naturally their recommendations must be studied in great detail. I would say that, as with their first report, which had a far-reaching effect on the College of Commissioners, I also think that this second report, if possible, should have an effect that is just as far-reaching and severe, where it is deemed necessary, on the structure of the Commission.
However, since everyone is talking about the Commission, I would like to talk instead about the European Parliament. Every now and again some self-criticism does not hurt, and the same goes for the other institutions. Firstly, I would like to say to my colleagues who, in January and February, protested against the motion which established the Committee of Wise Men, thinking that it was a kind of manoeuvring to stifle everything through the creation of a committee, that I think they realise they were very wrong in their viewpoint and reasoning, and they should at least withdraw all the criticisms they made at that time of the European Parliament' s initiative, which I believe was a positive move, on the part of those Members who voted to establish the Group of the Wise Men. And I would also like our Parliament itself to take its cue from the Wise Men' s report. What does the Wise Men' s report say? It says that the institutions and the budgetary authorities were likewise not very quick to detect a series of irregularities and that they themselves did not operate in the best and wisest way to prevent the consequences either. I am thinking, for example, of the great policy which led us to drop the famous mini-budgets. Our Parliament, ready for battle, created a policy which brought about - and we are proud of it - the abolition of mini-budgets. It seemed to be the overall solution. The abolition of the mini-budgets and a freeze on human resources: this was the recipe that the Commission should have followed to implement infinite additional policies. Naturally, four years on, the result is that those who protested against the mini-budgets are now saying: ah, you have given the jobs to the TAOs, to the Technical Assistance Offices! A little self-criticism then! From those same pulpits now comes the argument, for example, on helicopters: much is said about Agusta but we never hear about Westland, for example. Well, I would like to hear about the Westland case from those pulpits that have so much to say on the Agusta case, given that the Commission had an interest in these helicopter stories too.
I have strayed from the point a little, but to get back to the subject, I would say then that our Parliament should...
(The President cut the speaker off)
. Mr President, I am very grateful for the opportunity which this House has provided for comment by the Commission in this debate. The report of the Committee of Independent Experts is obviously large in size and scope and significance, and I know that at this stage Parliament will not seek detailed references to every one of the many comments and valid conclusions. The House will be right, however, to expect effective Commission responses to the recommendations of the committee as we proceed with reform. In this case, as in many others, deeds speak louder than words. As far as I am concerned, and as far as the President and Commission-designate are concerned, that is a maxim and a reality that will shape the reforming mission of the Commission from the outset, if that is the decision of the vote in this House on Wednesday.
Mr President, the Committee of Independent Experts has provided us with a comprehensive and constructive report which shows impressive insight and makes practical proposals for progress that is deep, broad and indeed essential. Its diagnosis is of an institution overtaken by, and to some extent overwhelmed by, increases and shifts in demands which over the years should have been met by new standards and methods of management, of practice and of openness, but were not met by those means. The report says that everything outside the Commission changed, whilst it remained largely untouched. The past ruled, conventions paralysed.
Of course a diagnosis is not an excuse, it is at best an explanation which provides the basis for remedy. That is how the report is received in the Commission, the current Commission which has days to live, and the Commission-designate. It must be used by the Commission and, as the committee emphasises, by Member States and by this House as a charter for change, a prescription for cure. That is the essential validity of this report from the Committee of Independent Experts.
As the committee acknowledges in several references, some of the changes needed have taken place and some are in prospect. That recognition is very encouraging. It demonstrates a clear alignment between the recommendations of the committee and the reforms that have been undertaken and the reforms that are impending. There is however no lasting comfort to be taken from that. To the great frustration of those in the Commission and those in this House who have promoted reform, and as we have just heard from Mr Dell' Alba, the advances made so far have been sporadic and not conceived and not implemented as a managed programme of change.
Reform has therefore not gone far enough, fast enough or deep enough. It has been approached in a way that has meant it has not been offered or pursued with the explanation and the reorientation necessary to gain an understanding of purposes and of outcomes. It has therefore not motivated the will of the many high-quality people which, as the report says on several occasions, are in the Commission services. Even those who are interested in and committed to change have not been imbued with a sense of urgency or, crucially, Mr President, a feeling of ownership of reform. The cumulative efforts to modernise have therefore not been strong enough to replace an outdated and deficient culture with the practices and instincts of what is generally termed new public management as it has developed over the last 20 years in several other modern administrations. That must change - and it will change.
Mr President, I heed and I fully understand the view of the committee in its final remarks that no single measure can deal with the problem of mentality, but I do believe that a clear and comprehensive reform strategy, effective mechanisms for vigorously assessing and insisting upon the achievement of objectives, quality of public service and value for money, vocational training in the techniques and ethics of management, strictly meritocratic promotion, fair, firm and trustworthy disciplinary procedures, continual emphasis on professionalism and probity in the college and in the services can mould mentality. That is not a wish-list. It is an outline of the changes that will be designed, the changes that will be put into effect.
In undertaking those tasks we have the advantage of the commitment of the many people in the Commission services who, as the committee says, sincerely want to contribute to radical improvement. The reform effort can therefore be with the grain of the attitudes of a large number of the Commission staff at all levels from the most senior to the most recently arrived. Some may not yet share the broad desire for improvement, however. They would be well advised to recognise the weight of political and public opinion that propels the change and has given rise to the circumstances that now starkly confront the institution that I represent and indeed all of the European institutions. I also trust that those who may fear reform as a source of insecurity, of disturbance will, on reflection, come to understand that change is the path to security. It is institutions, administrations, companies which fail to anticipate and to respond productively to new demands that doom themselves and the people who work for them to insecurity and the turmoil that comes with it.
Against the background of all these considerations and the statements that we have heard from political leaders in this House today, I offer on behalf of the Commission-designate the pledge that the report will be treated as a fundamental ingredient in the Commission' s reform proposals. The February reform strategy will therefore address all of the issues raised, propose the relevant action and set out the means of taking that action.
I equally give the undertaking that the complete overhaul of the Commission' s financial management and control systems will be intensified, taking full account of the specific recommendations of the Committee on all matters including those raised by those who have so far spoken in the debate on subsidies and much else. In particular, the Commission pledges to move systematically from the traditional dependence on ex-ante financial control to an integrated system of financial management and auditing in which the responsibilities of individual officers are clearly defined, monitored and reinforced.
In the same spirit, the Commission will respond to the report by setting up an internal audit service, as recommended by the committee, and we reiterate our commitment to the strengthening of financial cells in all directorates-general. As an immediate development, the control of technical assistance organisations is being made more rigorous and specific, and radical reform will ensure clear definition of the core public service functions of Commission officials and effectively supervised and accountable management of executive agencies. A complete overhaul of personnel policy will take place and it will focus in particular on the areas of weakness identified in the report and elsewhere including the Commission' s own stringent report, notably recruitment, discipline and career development and training.
The Committee of Independent Experts advanced the arguments for establishing a committee on standards of public life at European level. The House will know that the Council and this Parliament, as well as the Commission, will obviously have to deliberate on that. As an individual however, I must say that I believe that the functions set out by the committee should be fulfilled either by an existing suitable body or by a new organisation. I hope therefore that all the European institutions will be willing to proceed on that basis. I am certain that the Committee of Wise Men is not exercised by the name of such a body. It is the fulfilment of the functions relating to public standards that is really required.
The Commission of the future must be an independent, permanent and capable public service that puts the principles of accountability, efficiency and transparency to work at all times. The values sustaining the institution should moreover be centred on an ethos of good management, value for money, clear communication, merit and duty to the citizens and taxpayers of the European Union. My colleagues and I share strong commitment to those purposes and to the practical changes need to achieve them. We do not promise instant gains. We do promise unceasing effort. We shall get the advances which the people of the Union deserve and the people of the Union have the right to expect. Given the chance by the vote of this Parliament, we will show that, not in our words but in our deeds.
Mr President, ladies and gentlemen, we have impatiently awaited the second report from the Wise Men and I cannot conceal the fact that I would have preferred to have had it before the hearings of the Commission candidates were held rather than afterwards. But we do now have it and it was announced that it would not be a continuation of the first report and would therefore not contain any new revelations. Rather the report is providing us with a yardstick for the reform of the European Commission, which the future President, Romano Prodi, has announced, and which has just been confirmed again in some detail by Mr Kinnock.
The report also makes it clear how necessary a far-reaching wholesale reorganisation and rearrangement is and that it is not enough to carry out only selective modifications.
Even where the subject of this second draft of the Wise Men talks in somewhat theoretical terms of "cultural practices and Commission procedures" , the question of the improved utilisation, supervision and thereby protection of Community finances runs like a red thread through the thoroughly analysed areas. Recommendations are included, which Parliament, for the most part, has already stipulated as requirements for the previous Commission. Will they now be adhered to? Mr Kinnock, we will have to take you at your word.
I am thinking in this regard of the question of the Financial Regulation and its adaptation, efficient controls, independence of financial control, the significance of discharge and, above all, the question of clear definitions of tasks and responsibility for the individual departments, officials and Commissioners. A clear reference to ethical responsibility will be a pointer to a new culture that does not just stop at the Secretary-General, the Cabinets and the Commissioners.
If the Code of Conduct for the Commission is described as being insufficient and the Wise Men call for a stricter code for the administration, if the disciplinary process is reformed and sanctions brought about, then in this way our demands will also be taken up, the fulfilment of which we will have to keep an eye on.
As far as the complex matter of combating fraud is concerned, the call of the five Wise Men for a European Prosecution Office raised eyebrows and rightly so. The significance of this point is not impaired by the fact that the Wise Men were not the first to call for this. I am casting my mind back to the reports of my colleagues, Fabra Vallés and Bösch, as well as my own report concerning criminal prosecution to protect the financial interests of the Union. This key question must be resolved if we want to successfully defend ourselves against fraud and corruption, which is to the detriment of European contributors.
The goal, which the Wise Men have set, the creation of a European Prosecution Office within a year, is ambitious, yet it is completely feasible if the will is there. With close cooperation between Parliament, the Council and the Commission, within three months we have succeeded in establishing the new, independent anti-fraud office OLAF. Now the next step must be taken. Here as well, the new Commission will have to be measured in terms of their willingness for reform, as demanded by the public and Parliament.
Although the reports of the five Wise Men have been regarded as being helpful, in future Parliament should again assume responsibility for supervisory functions and not pass this responsibility on to outside parties. We do want a strong Commission but we also want a strong Parliament.
In any case, the second report of the Wise Men still has to be prepared for the plenum by the competent committee, and for this we require all the documentation and information which the Wise Men had access to. On this matter I would like to put another question to Mr Kinnock, a question which was not answered in the hearings: will the Committee on Budgetary Control also have access to the same documentation and information made available to the Wise Men? I believe that we can then work together towards a sound future for the European Union.
Madam President, firstly, I would like to thank Commissioner Kinnock for informing us of the action that is to be taken and of the debate due to take place in February. The European Union is in a paradoxical situation. On the one hand, there is a great deal of support for the "people' s Europe" , food, air quality and so on, and a variety of issues must be tackled at a European level. The citizens support this and consider it to be important, but on the other hand, they do not understand how the workings of the European institutions actually function. The low turnout at the elections reflects this lack of understanding. It will undoubtedly be possible to tackle some of the problems on the basis of the report of the Committee of Wise Men. To some extent, and others have made this point here, it is also something that we as a Parliament must address ourselves. If there were less of an ivory tower mentality in the hemicycles and more interaction with ordinary citizens; if more time was spent amongst them; if there were not so many debates between experts and institutional specialists and institutional debates were to take place rather as a result of tackling actual problems, then Europe would draw much closer to its citizens. It is not just the Commission and the institutions that are deserving of criticism, for we too have a difficult task ahead of us. When the debate with the Commission takes place in February, we will also need to hold a debate ourselves.
Madam President, as regards the second report which we now have before us, issues such as subsidiarity, the delegation of competencies, the importance of combating fraud using independent agencies, are the key concepts. They are underpinned by a vision. Less centralised hierarchical control over social and economic affairs, with more delegation to States and to social organisations would create space and consequently greater clarity in job demarcation. That too demands a certain vision. A kind of vision that certainly was not always of central importance in this Chamber. I am very curious as to whether that is the path that will be chosen in February. If that path is chosen, then that will mean creating a different kind of culture. In Mr Kinnock' s words, a different culture for officialdom, getting away from the island structure that we have now, a more inviting work atmosphere, entailing a different remuneration structure. My personal view, and I say this without hesitation, is that the expatriation allowance should be abolished too, for no one has to feel all that much of an expatriate in Brussels.
We support the idea of a European Prosecution Office and its being independent. It could be seen as a trial run prior to establishing a European Public Ministry in the longer term. It would mean a more clear-cut relationship with Parliament and effective supervision. It would not be under the supervision of the President of the Commission, but rather there would be a more clear-cut relationship with this Parliament.
Madam President, might I also make a suggestion as regards the events referred to by Mr Kinnock which are to take place in February? Why, if there are so many important issues at stake in our Member States, do we not ask them to initiate debate in the regions and local councils on fund spending and end-results, enabling a public debate to take place in these countries, which will feed into our work and ensure that these two issues are not separated? I am in favour of having a European-wide national day of monitoring for fund end-results.
Lastly, Madam President, on the subject of the whistle-blowers, I hope that we will soon know when the matter is to be settled and I support everything that has been said in this Chamber about Mr Van Buitenen.
Madam President, as Vice-President of the Committee on Budgetary Control, I will have plenty of time in the coming weeks to exchange ideas with Mr Kinnock and other Members of the Commission on this report. I want to restrict the comments I make now to a few major points.
Firstly, we must not forget why this all started if we are to guard against losing the support of the European people as we embrace the major challenges of the future. And we need to aim high in the face of such major challenges. That is why I see this report not as a panacea but as a modest starting point for the reforms which are to take place. And so I challenge the Commission not to regard this report as the ultimate yardstick but merely as the minimum level to which we should aspire. Listening to Mr Kinnock, I also hope that we can trust him to push his proposals for reform this far and that he will do all that is necessary and not just work through a wish list like the one we have here.
Secondly, this report could be used by some individuals in this Chamber, and also outside it, to pass the buck to the Commission, so that they get all the blame for the crisis in Europe. This has happened in the past and I want to warn everyone to guard against it happening again. The Commission is now being investigated and we applaud this, for it is a first step towards improving the situation. But we cannot blame the Commission alone for the crisis of confidence as regards Europe. The European Parliament has its own role to play here and it is also time now for us to hold up our hands and put our own house in order, just as if a report had been written on our working practices. Nor should we forget the part played by the national parliaments and governments. More than 80% of all fraud goes on there. That is why it would also be a good idea to create a legal structure for carrying out effective supervision of the way in which these Member States spend European money.
Finally, a few words about Paul Van Buitenen. He has become symbolic of the fight against fraud in Europe, probably reluctantly. The care we take over a symbol of this kind here in Europe could, to a very large extent, determine whether or not we regain the trust of the citizens of Europe, which is why we must ensure that the Commission, and particularly Mr Kinnock, live up to the pledges undertaken during the hearings with regard to Mr Van Buitenen. But I am sure the Commission was already aware that we will continue to keep a very close eye on this.
Madam President, as I round off this Dutch trio, I would not wish to deprive you of hearing about the feelings I experienced over the weekend. I must say it was difficult to suppress a certain amount of despondency. Thirty degrees outside and I was indoors ploughing my way through an enormous, well-documented, but also depressing analysis of the functioning of the European Commission. Fortunately these analyses were followed by many well-documented and well thought through recommendations and solutions. There is no point in going into detail right now, but I would like to mention two. One is the proposal to set up an independent internal auditing service, which is directly accountable to the President of the Commission. I am pleased that Mr Kinnock promised when he delivered his answers during the first round, that this idea would be taken up by the Commission in any case. The same goes for the proposal to establish a Public Prosecutor. A Public Prosecutor in Brussels and also in the Member States having special responsibility for fraud involving European money. To be quite honest, I am a little more circumspect about the third step in the Committee of Wise Men' s proposal. The third proposal relates to a European bureau, a European Prosecution Office, an EPO. It is not just to do with the abbreviation EPO, which is just a little too reminiscent of doping scandals for my liking; it is our view that that third institution, that third step in the process is taking things just a touch too far at this stage, and that we are being a little premature in concluding that it all has to be done at a European level.
Returning to the broad outlines of the Commission' s proposal, the report clearly shows that the personal errors of judgement of a number of Commissioners which were laid bare so painstakingly in the first report, were committed within an organisation which falls short on a number of crucial points. I think that it is crystal clear to anyone who has read through 300 pages, or even 100 pages, that the European Commission needs to be reformed if not just the Commission, but also the European Union, wish to retain their credibility. But various things must first be done. I would like to ask Mr Kinnock the following question: in Recommendation No. 36, based on what is, to my mind, a very correct analysis in Chapter IV, emphasis is once again placed on the fact that ultimately the individual Commissioners are the ones who are responsible, not just for the political functioning of their Directorate-General but also for financial management and control. I would very much appreciate it if Mr Kinnock were to endorse this analysis and the findings. I think that is one of the most important prerequisites for the effective functioning of a new Commission.
A second point which, to my mind, must not be ignored, is the role and influence of the IGC, the next Intergovernmental Conference. I think that it would be impossible, after this report, to regard the agenda for the IGC and everything that went on in the report, separately from each other, because the role of the Member States, of Parliament and the Commission, for example when it comes to the budget, control and discharge, really is under discussion. And Mr Marín has already said that a number of changes proposed in the report cannot be made without treaty amendments and, to my mind, it would be a very bad thing if Parliament, Commission and Council were shortly to set to work on an IGC without addressing these problems in the process.
A third point which merits attention is as follows: it is right and proper that the Committee on Budgetary Control has been designated as the committee in Parliament which must address the report. I completely agree with Mrs Theato that this can only be done if all the papers held by the Commission are also passed through to the Committee on Budgetary Control. The fundamental and sweeping reform of the Commission will be of crucial importance and, of course, the first wave of reform must apply to the Commission itself. If this takes place without the involvement of Parliament in a transparent and effective manner, then I fear it will not succeed. If you want it to succeed, if you want to involve Parliament in the mammoth task awaiting you, then you can count on the support of my group.
Mr President, when you read this report by the Committee of Independent Experts, you are amazed at how many unsatisfactory states of affairs are reported there; so amazed, in fact, that you wonder how it can have been possible for there to be so many. I think that the committee has really left us a bit in the lurch in regard to this. I do not think the analysis it offers is sufficiently thorough and searching, but is too superficial. I will try to explain what I mean by that.
The experts are looking for more rationality, more administrative professionalism etc., but they are ignoring what is itself the main problem with the Commission, namely that the Commission is a political bureaucracy. In classical bureaucracy theory, a sharp distinction was made between the political and the bureaucratic. The bureaucracy was to be a neutral organisation, drawing its impetus from the political system. But the Commission is a political democracy. The main problem which has given rise to the cheating, fraud and other difficulties there have been over the years is precisely the fact that the Commission is political in character, meaning that it acts politically and is therefore treated in a political way by other political forces.
I also think that the committee' s recommendations point in the direction of a strengthened political democracy. The talk is of more internal monitoring, increased management responsibility and a more efficient and cohesive bureaucracy with more muscle. That is how I would summarise the ninety recommendations. I had hoped to hear something quite different: more talk about the principle of transparency, more talk about freedom of information. How are people like Van Buitenen going to go on in the future? Will they get caught? Will they be stopped? Will they be silenced, or will they get to speak freely? I would like to hear more talk about openness and public control. That is the first problem I think requires a deeper analysis, that is to say how a political democracy' s internal antagonisms and problems are to be dealt with.
The second problem, which is also a major one, is in fact touched upon in the report, but too superficially. It has to do with the antagonism between the Member States and the central EU community. We all know that this is an on-going antagonism that characterises day-to-day life in the EU in everything, big and small. Joint decisions are taken at one level and are then put into effect by an administrative apparatus with offshoots all around Europe. International interests then come to dominate more often than not. That is when you get cheating and bad supervision and when even the EU' s inspectors and their attempts to carry out inspections are viewed as abusive meddling or as disagreeable acts of hostility. You do not solve the problem by sending in more EU inspectors or by tightening up on the hierarchical controls. Quite different approaches are needed. The talk must be of democracy. Discussions have to be started about how the Commission might be de-politicised and about how political power might be transferred to the actual political bodies. How do you go about that? Do you create a relationship between democracy and administration such as we have in the democratic nation states?
Renationalisation is also a tool we can work with. Large parts of the EU' s activities would benefit from renationalisation. This would also reduce the problems concerning legitimacy. Political reforms are needed, then, and not just administrative reforms.
I' ll conclude by turning to Mr Kinnock and to President of the Commission Prodi and asking some specific questions. What is the situation now regarding freedom to provide information? Are we to be getting any changes or guarantees in this connection? What is happening about the principle of transparency? What is to be done about the political character of the Commission? Is this something we want to hold on to and develop or is it something we want progressively to do away with? Those of us who sit in this Parliament experience on a daily basis just how powerful the Commission is as a political factor. Is this the road we want to go down, or ought we to be moving in the direction of the classical relationship between political and bureaucratic authorities?
Madam President, when it comes to financial management, the following holds true: trust is good but control is better. I want to consider the Wise Men' s second report in this light. Their criticisms leave little to be desired in terms of clarity. Control over the European programmes must be greatly improved. The report demonstrates again the importance of control before the event. Control after the event should be the finishing touch.
The new Commission should make the improvement of financial management and combating fraud its highest priority, but this would mean making a lot of changes. Up until now, most Commissioners were interested primarily in new policies. The Wise Men refer to it as expansionism in the Delors era. Little attention was given to management of the programmes. There are a number of reasons why we have no use for expansionist tendencies Delors-style. The Union should concentrate on its core tasks and to carrying them out to good effect as well.
The Wise Men say the legal framework for tackling fraud is disjointed and incomplete. This must be improved with all speed, as must cooperation with the national control organisations. After all, a good two thirds of the European budget is channelled via the Member States. Is the Commission prepared to step up the controls in the Member States to a considerable extent? 150 control visits per year are currently undertaken in relation to an agricultural budget of EUR 40 billion, which is nowhere near enough.
To conclude, this Parliament has stringent requirements as far as the European Commission' s financial management is concerned. Practically all the instruments for tackling fraud originated in the Committee on Budgetary Control. But that means that we must also set high standards for ourselves, on the subject of which, I am attracted by the idea of imposing a kind of interinstitutional Code of Conduct on the committee. Parliament should take up the gauntlet here.
Mr President, the second report of the Committee of Wise Men is an important contribution, while not containing too many big surprises. It deals in the main almost inevitably with the reform proposals which we today regard as being necessary. Of course, I cannot go into detail on all the recommendations contained in the report, but I would like to concentrate on one problem, namely that of individual responsibility. When the Wise Men' s report, which expressly does not draw a distinction between administrative and political responsibility, calls, inter alia, for the Commission President to have the authority to dismiss individual Commission members, then, to my mind this requirement does not do justice to the gentlemen' s agreement between President Prodi and the Commissioners-designate. In any case, as called for in the report, what is required is a relevant contractual regulation designed to provide a firm basis for a form of individual responsibility which is legally enforceable in serious cases. The agreement can only be a transitional regulation.
No one has so far been able to explain to me, and the report in question has not helped in this regard either, how those Commissioners who are standing again have contributed to exclusive collective responsibility, something which has been criticised by us but which is legally stipulated. In view of this de facto rejected responsibility, it is now difficult however to take the explanations of the Commissioners seriously, i.e. that they would in future resign if requested to do so by the Commission President. With good reason, the report additionally calls for the Commissioners to be directly responsible to Parliament, but the gentlemen' s agreement also brings with it the danger that if we trust it, we could prevent ourselves from actually taking the necessary radical steps. That should certainly not be allowed to happen. I consider it absolutely necessary that the recommendations in this regard from the Committee of Wise Men be included in the programme for the next Intergovernmental Conference and be legally transposed, in spite of the explanations given by the designated Commissioners. That should be a considerable pillar for effective cooperation between the institutions from the point of view of citizens' interests.
Mr President, I, along with my Socialist colleagues very much welcome this report which underlines the work that we have done in the Budgetary Control Committee and really is built upon that. There are several very radical recommendations, not least the one that establishes the post of the European public prosecutor. Time and again many Eurosceptics have used fraud within the European Union institutions as a battering ram to beat us with. Of course any degree of maladministration and fraud must be weeded out. But this makes clear that 80% of the problem lies within the Member States themselves.
The recommendation to establish a European public prosecutor, as proposed, would mean that there would be a mechanism to present criminal cases relating to EU fraud throughout the Union but it would not impinge on the jurisdiction of national courts. That is the way it has been written. It is sensitive to Member States' worries. A series of shortcomings within the institutions have been identified in this report and recommendations are made here for correcting the problems. We look forward to developing the action programme for reform with the Commissioner responsible and although we have not had time to look at it in detail, I believe it would be fair to ask the Commissioner for a clear discussion and justification on why steps are not taken if some recommendations are left out. I am sure we will not agree with every single detail in this report but that would be a useful exercise nevertheless.
The whole question of outside bodies doing work for the Commission is an area that needs clear attention. Whose responsibilities are the bureaus for technical assistance? Can we tighten-up the contracts granted to these bodies? How can we simplify procedures and make staff within the Commission more knowledgeable about tendering processes? The proposals outlined by Commissioner Kinnock in his hearing, in particular in the field of training, need more detailed response. We look forward to hearing more of his ideas over the next few months.
I hope people will take time to read the report which clearly distinguishes between fraud and irregularity. The report states that of all the thousands of transactions which take place within the European Union institutions there are only 30 investigations involving Commission officials in fraud. Of course that is 30 too many, but the main cause of concern are the many examples of irregularities. This is an administrative problem, not a criminal issue. But measures are needed to tighten up the slack administrative practices, to rewrite poor regulations, to cut down complicated payment mechanisms, dispense with excessive exceptions and derogations which lead to the far too many irregularities and errors. It is these irregularities that give rise to alarmist headlines when we are presented with the Court of Auditors' report on an annual basis.
The report also correctly referred to the regulation on the protection of the financial interests of the European Community and points out that only three Member States have ratified the regulation. I am sure this report will give food for thought to those Member States that have not signed. It will be interesting to note how they respond in particular to the recommendation on the creation in each Member State of a national prosecution office for European offences.
It is indeed appropriate that this report is published this week when we are about to decide on the fate of a new Commission. It is interesting in particular, in the light of recent events, that the Committee of Experts recommends that legal powers are given to allow the Commission President to sack individual Commissioners. This week we also received from the Commission a request on the supplementary and amending budget for money to establish the staff necessary to operate the new fraud office, OLAF. We would also concur with the report that specialised expertise is needed for these posts, and the need to make more effective use of information technology in intelligence gathering.
The report itself should also be a lesson to us all within the European Union institutions. It has been clearly written, is really easily accessible and avoids jargon wherever possible. It is really a model on how to write European legislation. Having said that we welcome the move from ex ante to ongoing ex post control in the budget control mechanisms within the Commission. We would like to see that implemented. Again, we will have further discussions on that in the committee.
We are at the dawn of a new era within the European Union institutions. We look forward to a time when officials are promoted on merit. We look forward to recruitment of people with appropriate expertise in specific sectors. We look forward to the commitments already made on whistle-blowers being implemented. But most of all we look forward to a time when every official and Member State Government responds to a new culture of responsibility. The next few months and years will be critical. But let us not forget that we have a base on which to build. The report is clear in its praise of the commitment and experience of most officials. From this week on a new chapter is being written. The plot is outlined in this report. It will be written by the Commission but Parliament will insist on strong editorial control. In partnership we can rebuild confidence in the institutions, not only for the people who work within them but most of all, for the people they serve.
Mr President, like many, I am pleased to have a document which will undoubtedly be useful in the process of administrative reform which the Commission must undergo, unavoidably, in the short-term. Commissioner Kinnock will no doubt be delighted to have this guide and, perhaps, alibi.
However, apart from this shared sentiment, I am also pleased for other reasons. In particular, because I hope it will put an end to the unhealthy climate which is stifling the discussion of Community matters. Too often, the unavoidable and laudable concern for good management and the fight against fraud has been manipulated and used in demagogic and hypocritical operations, deliberately aimed at the discrediting of the European Institutions and even the European project itself. Well-intentioned colleagues have fallen naively into this anti-European trap.
I confess that, having seen the product issued to us by the Committee of Independent Experts, my initial doubts remain with regard to whether its appointment did not basically illustrate a certain recognition of the inability of our own systems of control and political orientation. I trust that the voters will not demand to know who is responsible for the cost of the report given that, as well as penetrating observations, I have noted the presence of obvious remarks, various "re-discoveries of the wheel" and a wide use of our own documents.
Although my mental hygiene rules for the weekends have stopped me from dedicating the hours to my reading of the report which it no doubt deserves, I believe that it has an additional virtue little appreciated by my predecessors, if I may use that word. In many points, it takes up positions of Parliament and proposals which were not favoured in their day. It is to be hoped that now, endorsed by independent and well paid experts, they will be better treated.
Some of our colleagues have dedicated dithyrambic eulogies to the report, which we might have been spared had they paid more attention to the work of the Committee on Budgetary Control or had they not voted against some of our suggestions. Do not oblige me to mention any names, but I do not have to look far to see people in these very seats who now applaud the proposal to create a European Public Prosecutor, but who had no hesitation in voting against it when Mrs Theato and myself proposed it a couple of years ago, anticipating that this would require going ahead with the creation of a European judicial area and amending the Treaties.
A new Financial Regulation. Enough of patching up and "updating" processes. Excellent. I have spent fourteen years in the Committee on Budgetary Control and, without delving into my archives, I can remember four resolutions of the Plenum in which this very thing was demanded. I requested it myself from this bench last year from Commissioner Liikanen on behalf of the Socialist Group.
Time is at a premium and I would like to highlight a couple of observations which are important, if not fundamental.
Firstly, the Committee of Independent Experts recognises that, in spite of the fact that ultimate responsibility for management falls to the Commission, we should not forget that Member State administrations handle more than 80% of the Community budget and that their attitude towards fraud is not always diligent, although their Ministers do protest about Community management. They have clearly read Mr Brinkhorst' s working document of May last year.
Secondly, in its final observation 8.1, the committee highlights that the Commission must be provided with the resources necessary for its responsibilities and stipulates that it is not only referring to those laid down in the Regulations. It is de facto alluding to the possible hypocrisy and incoherence of the budgetary authorities.
And lastly, chapter 5 refers to "whistle-blowers" . Before anybody proposes the restoration of torture in the investigative processes, I would ask, please, that the defence of the accused be attended to.
Mr President, one of the aspects of the discussion on the Experts' report concerns Community personnel which includes, I believe, the staff of the European Parliament. This is why my question is addressed as much to Mr Kinnock as to the President of the Parliament. In their report, the Experts highlighted the non-transparency which taints recruitment and recommended that regulations and principles be applied to Community personnel. That is all well and good, but it should also be the case for the staff of the European Parliament.
The fact is, we have heard of many instances of irregularities, of non-observance of the Community Charter of Basic Social Rights for Workers within the European Parliament, especially in sub-contracting firms. There have, for example, been irregularities as gross as paying night watchmen at day work rates. There is also the problem of social welfare cover according to local law. There are problems with wages. And these are just a few examples.
My question is thus as follows: what action do you intend to take in order, in the first place, to make an inventory of all these irregularities and, more especially, of course, to put an end to them?
Mr President, ladies and gentlemen, it has not been possible to make an in-depth analysis of what the Wise Men have said from an initial examination of the report that we have received and also from a comparison of this examination with what my colleagues have said in the Chamber. We had the feeling, or at least I had the feeling, that we are faced with a wonderful exposition of analyses, proposals, rules and legal points which seem very impressive, but which do not really change anything.
It has been said that there are 90 recommendations. It is true that God made 10 recommendations but especially in the case of the seventh commandment, he did not manage to put a stop to the large numbers of thieves and delinquents who crowd our planet. I hope that in some way something can come of these rules, but I think that we have to start, as a Parliament, but in the first place as individuals, by proposing firmly that the activities of Parliament' s inspection body with regard to the Commission be stepped up, thereby providing us with a procedural method.
Today, we have had a statement by the President of the Parliament who announced the dissolution of the Technical Group of Independent Members. Here too, in my opinion, we are dealing with genuine fraud as it certainly is not a good example of democracy and freedom to have the authority to overrule the free will of people who unite on the basis of one of the Rules of Procedure. On the contrary, if a Member of Parliament was to think that this act came about simply because of the economic budget of the groups and the assistants, then we are dealing with an out and out case of fraud.
Mr President, many Europeans were awaiting this report to see when the hard core, the driving force which the Commission is supposed to be, will finally begin to function at a certain amount of speed.
This is not the time to deal with details, since in the Committee on Budgetary Control, thanks to the proposal which we have made, we will have the opportunity to closely observe the work of Commissioner Kinnock.
He tells us that he will respond effectively. Perhaps we will have our first opportunity to see whether this is the case in a month' s time when the Justice and Home Affairs Council takes place.
I do not know whether or not you will have time to include in the agenda of that Council meeting some of the questions put forward in the report of the Committee of Independent Experts which I believe are supported by general consensus.
There is no doubt that the fight against fraud should be one of the objectives which we aim for immediately. I believe that we should offer OLAF the necessary resources as soon as possible so that it can carry out its work efficiently, but it is nevertheless essential that budgetary control goes much further than the sixth part which is directly controlled by the Commission. We will have to pursue those 1,327 cases which in 1997 were included in the former UCLAF.
The current legal framework is incoherent and incomplete. We will have to work, steadily and relentlessly, to remove that permanent suspicion of fraud which, unfortunately, engulfs the activities of the Community institutions.
But I do not wish to dwell on these issues, since I agree that the enormous majority of people who work for Europe are competent and honest. It is perhaps not the resources lost through fraud or corruption which should worry us most but rather those lost through the absence of a personnel policy, as claimed by the Committee of Independent Experts.
Those inefficiencies, those mistakes and that lack of motivation which affect the work of the people who work for the Commission must be, from our point of view, one of the principle areas of activity of the reform of the Commission.
Chapter 6 of the report of the Committee of Independent Experts, which we have not had time to study in detail, demands absolute transparency. It demands it, perhaps, because we have never had it. There has certainly never been transparency in the policies of recruitment, promotion or mobility.
We want a Commission which is strong and independent. Therefore, we want you to be prepared to say no when you are asked to carry out work for which you do not have the resources. You must not accept commitments which you are not able to fulfil effectively.
In your hearing, Mr Kinnock, we heard that there are 500 posts, which have been authorised by Parliament, which are still vacant. Perhaps this was pressure? Distribution of power? Lack of transparency in recruitment procedures?
It is essential to evaluate the merits of the personnel who work for the Commission, to have a genuine career policy.
I have noticed that, amongst the 90 recommendations of the Independent Experts, some describe an Anglo-Saxon style administration, where more responsibility falls to managers.
It is necessary to decentralise and clarify competences. Not everybody is responsible for everything, neither in the management carried out in the Member States, nor in the Regions nor in the Commission.
Therefore, Mr Kinnock, time is running out. The European citizens cannot allow us to fail in this pursuit. Let us work steadily and relentlessly because, as I have said, we cannot continue to be a source of scandal for the citizens of Europe. This is not good for Europe and not good for any of us.
Mr President, as a new Member of the European Parliament I had not anticipated coming here and beginning by saying thank you. However, I do want to thank the group of Experts for the work they have carried out. It has, in fact, led us straight into matters relating to the EU' s legitimacy and credibility, straight into the core questions affecting the EU citizen: questions of accountability, openness, supervision and efficient use of the EU' s resources. I would also say that all this may possibly already have been discussed in Parliament (in fact, I am certain it has been), but a firm push from outside is perhaps what is needed to speed up the process. I would also take the opportunity to thank Paul van Buitenen.
Secondly, I would like to thank Neil Kinnock who has given a major political response today. I am very pleased to be able to say that I have no important questions to ask him in this connection. Instead, I will say only this: with what he is promising, with the pledges he is making, we can return to our fellow citizens, our voters, and say that the process is under way. We are on the way to concluding a pact for radical reforms of the EU, just as our voters and all citizens of the Union expect of us. So thank you.
Mr President, President-designate of the Commission, Romano Prodi, spoke in July of a revolution of the working method which it is now time to translate into action. In fact, the statements from the Wise Men make it clear that we in Europe need a new culture of responsibility and I would like to add, Mr Kinnock, that on this very point it would be an enticing prospect to continue the hearings from the past week because many issues from the hearings which are still unclear have to be tidied up in terms of definitions and clarity since we would certainly like to know how exactly the Commission should look and function in future.
The Wise Men' s second report contains approximately 90 recommendations which are worth analysing and discussing carefully. I shall pick out four points. There are the recommendations relating to the Commission' s Code of Conduct. The Committee of the Wise Men says that these recommendations have not yet been fully incorporated into the Commission' s proposals. When I look at the wording of the Wise Men on this point, what they talk about are actually foregone conclusions, and it really is surprising that the Commission has not even transposed these in the past. As regards OLAF, I am of the opinion that it should be made clear that the strict independence of OLAF, which is something we all want, must include the operative, independent capacity to act. This has to do with personnel provision and, at the end of the day, has to lead to the establishment of a European Prosecution Office. It is quite interesting that the Committee of Experts in its concluding remarks says that Community administration is moving towards favouring the tasks of conception and negotiation to the disadvantage of management and supervision responsibilities. I believe that this is the crucial point. We have to learn to practise successful management at a European level and this will only be achieved, and this is something that has been made clear to the Commission, if, in this regard, Parliament, the Commission and the Council can come to solutions jointly.
I would also like to mention another point in this regard. In most political areas, we have committees in which representatives of the Member States have administrative and supervisory authority, but this is used by these representatives, at the end of the day, to pursue their own interests. Whilst not wishing to anticipate Thursday' s debate, I would like to make it very clear that, for example, the discussion regarding the creation of the reconstruction agency in Kosovo, both with regard to the legal position as well as with regard to the administrative structures for which provision has been made, is heading precisely in this direction. It cannot be allowed to do so, hence my reference to the discussion due to take place on Thursday. I expect the new Commission to comply with Parliament on these very points, as regards the legal basis and on the question of the future administrative and responsibility structures of this reconstruction agency for Kosovo. Otherwise, we will be creating new structures which are basically encumbered with past mistakes.
Let me say one more thing. The Committee of Independent Experts has complained that the indifference with which the Council practised the discharge procedure in the past, was truly scandalous. In this area as well, it is quite crucial that in the interests of Europe, a new culture of responsibility takes shape in the Council itself. The Commission has at last taken action on quite a few issues although, with regard to BSE, it only acted after coming under pressure, and the pressure of public opinion at that. I say to you: in future, you are better off listening to Parliament than some policy advisors, even from among your own ranks. That will benefit the European project, the success of which we all certainly believe in and wish for.
Mr President, we are debating a report of around 200 pages which contains an exhaustive analysis of the structural operation of the Commission' s departments, and yet we have had only 48 hours in which to read it and give it our consideration. I think that, given the seriousness of the subject, it would have been preferable if the President of the Commission had made a statement on the document which we are expecting from Mr Kinnock, on institutional reform, and to wait for a report compiled by the competent body of this House, and then formulate Parliament' s position on the future functioning of the Commission. We could then have done this without the conditions which have led to the rushed inclusion of this report in the plenary part-session before we have even voted on the investiture of the Commission which will have to propose and apply the reform.
Indeed, Mr President, in the great haste which seems to hold sway over us, the competent committee for the fund has been decided on even before we know what it contains.
It is a great source of satisfaction for me - and I would like to make this known - to have heard the current Commissioner Manuel Marín refer today to the Commission' s future with the same honesty he displayed throughout his terms in office, and the same dignity with which he took on the problems of the previous College of Commissioners.
I must also point out that it is the outgoing Commission which is presenting this document, bringing into the debate a Member of both Colleges, but we are not altogether sure in which of his two roles he is addressing us.
The reasons we have found ourselves in this situation, a situation the Chairman of my group has been warning of since June, are to do with the fact that we have not been able to impose the limit for institutional responsibility on those groups who thought that the report' s contents could influence the investiture of the new Commission and who, for this reason, have insisted that it be debated now. They have underestimated this Parliament' s ability to implement independently the competences conferred on it by the Treaties, and this has brought about the present situation: the public has the impression that we are unable to comment on the future Commission since this report, as important as it is, and as knowledgeable as its authors may be, does not really determine our political standpoint.
As spokesperson for the Socialist Group on the Committee on Development and Cooperation, I would like to make a few observations regarding the idea put forward in this report on the future functioning of the Commission. One of the mitigating circumstances in the Commission' s shortcomings, which is clear throughout the report, is the lack of resources that the Commission' s departments have in order to carry out the policies which we MEPs agree on in the area of cooperation in development and humanitarian aid, both of which fly the flag for Community action abroad.
We cannot expect the Commission to have a growing, skilled, visible and efficient presence in the developing world if we do not provide it with the necessary means to achieve it. Some of the problems which afflicted the last Commission in this area of cooperation for development were sometimes due more to the imbalance between resources and aims than to poor administration. This is why I advocate - I believe with the consensus of the majority in this Parliament - that, in the future, together with our parliamentary requirements for efficiency, our generosity should also be realistic. We can start, as the budgetary authority, with the budget for the year 2000, which we have recently been debating in the Committee on Development and Cooperation.
Mr President, I hope that this report will prove to be a useful contribution to the reform of the Commission' s functioning. Therefore, the Socialist Group is prepared to contribute - given the institutional responsibility that Parliament must hold - to an improved functioning of the Community institutions, both of Parliament and of the Commission, and to demand this of the Council.
Mr President, I shall just comment on one point made in the report by the Committee of Independent Experts, which is chapter 5, concerning fraud in the European Union.
The Committee of Independent Experts has hit the nail on the head in the sense that, at the moment, fraud is a matter of national responsibility. That is to say that, theoretically, somebody could take all the European Community' s money, and if that person is brought before a court, in a legal system which does not recognise the crime of fraud against the Institutions of the European Community because it is not classified as such, that person would not even be able to be tried, because there would be no legal basis to do so.
I think that this is quite a serious matter. We must remember, for example, that only four States have ratified the European Union Agreement on cooperation in the fight against fraud in the European Union and that, at the moment, there is no legal framework for combating fraud.
The Committee of Independent Experts' report has some practical conclusions to offer on this matter. The most important is the creation of a European Ministry for Public Affairs in various stages. Both Joan Colom and Mrs Theato mentioned this. I think though, that the problem goes far beyond that. Specifically, the Committee of Independent Experts' report proposes that the Union Treaties be amended in order to give the European Ministry for Public Affairs far-ranging powers. But the question we should ask is, is it not time, if the European Union wants to protect its financial interests effectively, for a Community Criminal Law which would allow us to establish fraud against the Community' s financial interests as a Community-wide crime, and to have a competent criminal legal system?
I have the impression that, when all is said and done, the proposals are positive, that we should endorse them, but that probably, bearing the Intergovernmental Conference in mind, we should take them further.
I would like to end my intervention by thanking Mr Marín for his hard work over all these years in his posts within the Commission, and in his final one as President-in-Office of the Commission, and by wishing Mr Kinnock good luck, a lot of tact and caution in the difficult tasks which await him in the forthcoming months and years.
Mr President, I, along with my Socialist colleagues very much welcome this report which underlines the work that we have done in the Budgetary Control Committee and really is built upon that. There are several very radical recommendations, not least the one that establishes the post of the European public prosecutor. Time and again many Eurosceptics have used fraud within the European Union institutions as a battering ram to beat us with. Of course any degree of maladministration and fraud must be weeded out. But this makes clear that 80% of the problem lies within the Member States themselves.
The recommendation to establish a European public prosecutor, as proposed, would mean that there would be a mechanism to present criminal cases relating to EU fraud throughout the Union but it would not impinge on the jurisdiction of national courts. That is the way it has been written. It is sensitive to Member States' worries. A series of shortcomings within the institutions have been identified in this report and recommendations are made here for correcting the problems. We look forward to developing the action programme for reform with the Commissioner responsible and although we have not had time to look at it in detail, I believe it would be fair to ask the Commissioner for a clear discussion and justification on why steps are not taken if some recommendations are left out. I am sure we will not agree with every single detail in this report but that would be a useful exercise nevertheless.
The whole question of outside bodies doing work for the Commission is an area that needs clear attention. Whose responsibilities are the bureaus for technical assistance? Can we tighten-up the contracts granted to these bodies? How can we simplify procedures and make staff within the Commission more knowledgeable about tendering processes? The proposals outlined by Commissioner Kinnock in his hearing, in particular in the field of training, need more detailed response. We look forward to hearing more of his ideas over the next few months.
I hope people will take time to read the report which clearly distinguishes between fraud and irregularity. The report states that of all the thousands of transactions which take place within the European Union institutions there are only 30 investigations involving Commission officials in fraud. Of course that is 30 too many, but the main cause of concern are the many examples of irregularities. This is an administrative problem, not a criminal issue. But measures are needed to tighten up the slack administrative practices, to rewrite poor regulations, to cut down complicated payment mechanisms, dispense with excessive exceptions and derogations which lead to the far too many irregularities and errors. It is these irregularities that give rise to alarmist headlines when we are presented with the Court of Auditors' report on an annual basis.
The report also correctly referred to the regulation on the protection of the financial interests of the European Community and points out that only three Member States have ratified the regulation. I am sure this report will give food for thought to those Member States that have not signed. It will be interesting to note how they respond in particular to the recommendation on the creation in each Member State of a national prosecution office for European offences.
It is indeed appropriate that this report is published this week when we are about to decide on the fate of a new Commission. It is interesting in particular, in the light of recent events, that the Committee of Experts recommends that legal powers are given to allow the Commission President to sack individual Commissioners. This week we also received from the Commission a request on the supplementary and amending budget for money to establish the staff necessary to operate the new fraud office, OLAF. We would also concur with the report that specialised expertise is needed for these posts, and the need to make more effective use of information technology in intelligence gathering.
The report itself should also be a lesson to us all within the European Union institutions. It has been clearly written, is really easily accessible and avoids jargon wherever possible. It is really a model on how to write European legislation. Having said that we welcome the move from ex ante to ongoing ex post control in the budget control mechanisms within the Commission. We would like to see that implemented. Again, we will have further discussions on that in the committee.
We are at the dawn of a new era within the European Union institutions. We look forward to a time when officials are promoted on merit. We look forward to recruitment of people with appropriate expertise in specific sectors. We look forward to the commitments already made on whistle-blowers being implemented. But most of all we look forward to a time when every official and Member State Government responds to a new culture of responsibility. The next few months and years will be critical. But let us not forget that we have a base on which to build. The report is clear in its praise of the commitment and experience of most officials. From this week on a new chapter is being written. The plot is outlined in this report. It will be written by the Commission but Parliament will insist on strong editorial control. In partnership we can rebuild confidence in the institutions, not only for the people who work within them but most of all, for the people they serve.
. I will speak, as I can at this juncture, only on behalf of the current Commission. As I said earlier, my fate is in the hands of this Parliament. Depending on the vote on Wednesday, either I have taken up much too much of Parliament' s time already in putting forward a point of view or we are at the start of something big. It is for Parliament to choose, therefore, which capacity I speak in on this particular evening.
It really must be a big question because there are an awful lot of questions on your plate. I hope you can answer some of them at least.
, Commission. I am sure you will join me in regretting that there are many more questions than there are Members in the House. Indeed, even after four and a half years, I am constantly struck by cultural shock since at Westminster, unlike in this Parliament, to speak in the debate is to impose an automatic requirement to sit in that debate throughout and never to depart unless and until permission of the Chair is given, the understanding of fellow Members in the House is received or business is so pressing as in fact to forbid you from participating in the debate in the first place. Nevertheless there are differing traditions throughout this democratic association of Member States and I respect all of them.
Can I begin by taking issue with one tiny point put forward by my very good friend, Mr Colom I Naval who said that he hoped that this was a full stop to an unhappy episode in the history of the Union. I can certainly sympathise with his sentiment, but I rather regard the publication of the second report of the Committee of Wise Men as more of a stage in necessary progress than any sort of a finishing line. I am sure on reflection that will be the view of a large number of Members of this House.
Can I also say to Mr Schori that I congratulate him on his maiden speech. As he has discovered, on previous occasions, politics is about the only profession in which it is possible to be a maiden more than once! It is difficult to think of Mr Schori as a maiden of any description after his very long and distinguished career in democratic politics over many years. I firmly underline and endorse his view that he hopes that we are at the beginning of the kind of reforms the people want. I am certain that he, throughout his parliamentary career here, will as on previous occasions be vigilant in ensuring that we try to achieve those objectives.
Mrs Theato who is not with us at this juncture, but nevertheless made important points, as she invariably does, raised the question relating to this Parliament getting access to documents that were given as part of evidence to the Committee of Wise Men. I can only say what I said in answer to my written answers to the questionnaire and repeated last week that transparency should be maximised. It is important, however, to respect the right of individuals who give evidence in confidence, and confidentiality must therefore be observed where necessary. I consequently believe that the Commission and Parliament should work together to ensure that these dual objectives - transparency and the need to honour undertakings given to individuals who gave their evidence in confidence - are met in deciding on the final destination of the complete archives and on rules relating to access to those archives in a secure environment.
I hope I can say conclusively that in all the words I have used, both in that written reply and last week in the hearings, there is no intention of trying to obscure or to evade the full requirements of transparency. I do not think I can say it any more clearly and strongly than that, and if any misunderstanding persists, I will do everything I can to completely remove it. We are in agreement about the objectives. I am certain that nobody in Parliament would want to fail to honour commitments given to people who gave evidence on the understanding that they would enjoy confidentiality; but in all other respects, if we can agree on a workable means of ensuring the proper depositing of that evidence with the agreement of the Committee of Wise Men, then I am sure we should do it. I hope that will be very clear.
Can I now move to this question of a European Public Prosecutor' s Office that has been suggested, not for the first time. Indeed, it was first suggested by this Parliament. All I can say is that we can only speculate about the response of Member States on that proposal. However, without going into the immense complications that will attend any further developments in a manner suggested by the Committee of Wise Men, I should like to say that crime is increasingly internationalised. All efforts to fight crime equally have to be internationalised and, whatever else happens, there has to be improved coordination and cooperation between the judicial and other relevant bodies of this European Union. I am certain that no responsible person, certainly no elected representative or Member of the Commission, would want it otherwise. I look forward to the continuation of the debate launched in many ways by reports from this Parliament. I am absolutely certain that if we understand that we all have this shared purpose in combating and deterring fraud, we shall want to maximise the means of doing that by any rational means available to our democracies.
Can I say to several Members, including particularly Mrs Morgan who has just spoken and Mrs Van der Laan who explained to me why she had to be absent from this part of the debate, that the Committee of Wise Men is extremely explicit about the way in which there has to be a joint and cooperative approach by Member States, by this House and by the Commission in securing the extent and depth of reform which this European Union in its fourth decade must achieve. It was said indeed during the debate that we should try to ensure that we get that kind of association as a precondition for successful change. I understand and completely accept that as a basic purpose but I have to say that there are changes that we must secure in the Commission, the executive administration of the Union, that simply will not wait for what by definition will be a prolonged and very thorough activity.
I am sure that Parliament will excuse us if we make some innovative departures by ourselves.
If I can come very quickly - because I do not want to detain the House for too long and I am conscious of the fact that this is the second speech that I was invited to make by the Parliament - to this question of Recommendation 36 and Commissioner' s responsibility. I am grateful to Mr Lagendijk for the way in which he raised the question, not only because he was right to draw our attention to the provisions of Recommendation 36, which I happen to agree with, but also because it gives me an opportunity to reply to another Member who chose to represent my references in answer to the questionnaire and the references made by some of my colleagues in the Commission-designate to effective management by the services in the services as somehow abdicating the responsibility of Commissioners. It is no such thing. I believe that Commissioners must have and accept overall political and managerial responsibility. But it would be absurd and inconsistent for us in one breath to be advocating the effective decentralisation of responsibility and the increase in accountability that derives from that and at the same time presuming to sit on the shoulders of every manager in the European Commission. That is not the way to enhance efficiency and accountability, it would simply be a more rigid form of centralisation that would not help anyone.
Mr Elles raised several interesting questions. I will not be able in the time available to answer all of them. I would just like to touch if I may on two. I have already touched on the question of the European public prosecutor which he raised. In trying to secure real and durable improvement in what he described as the financial control environment, he will know that there have been efforts to achieve this through more effective allocation of responsibilities and effective central coordination monitoring unnecessary control. The idea set out in the report of the Committee of Wise Men for the establishment of the internal audit service in the way that they described it represents in my view and the view of my colleagues a significant step ahead. We can I suppose be blamed for not making this change spontaneously - it is one of several recommendations in the Committee of Wise Men which we should take, which we should think about quickly and exploit to the full. I hope that we will have Parliament with us on that.
Finally, if I can simply say that on the question of whistleblowers, raised by many Members including Mr Elles, I hope that I made clear last week what my intentions are for securing change in the current system, that will ensure, if I can put it briefly, complete fairness and security for those who exercise their duty of reporting, for those who are the object of accusation and for the institution as a whole and through that the European taxpayer. We know that there are innovative systems now in existence amongst many Member States. We want to learn quickly from the best of those and seek radical reform in this area. It is a basic requirement of effective and accountable public administration. I cannot give an absolute date for the introduction of change. To some extent its full introduction will depend upon agreement between the institutions, but in terms of setting out in detail what I and my colleagues want and pursuing that with vigour, Parliament has absolute undertakings on that. The changes I want in my view cannot come quickly enough. They will work to the benefit of the whole of the Union.
I hope the House will forgive me, Mr President, if I end there. There is much more than I would like to say. Can I offer reassurance on a point that has been raised by many Members. As I said, I think in my first or second sentence this afternoon, this Commission-designate will, if the Parliament votes for it on Wednesday, have years of opportunity to demonstrate how seriously it takes the recommendations and indeed the admonitions of the Committee of Wise Men. We will strive to do that, to our best endeavours and in good faith. In the course of doing it we will have extensive opportunities to discuss in detail what was produced last Friday by the Committee of Wise Men. As I indicated earlier, it is not just the discussions that will be important, it is the decisions and actions following from it. In this, as in many other things, it is the verb that matters more than the noun.
(Applause)
As you have indicated, Commissioner, this matter will be under discussion for weeks, months, years and possibly even generations in the future. But thank you just now.
Accidental marine pollution
The next item on the agenda is the report (A5­0003/99) by Ms McKenna, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a Council Decision setting up a Community framework for cooperation in the field of accidental marine pollution.
. Mr President, I am rather disappointed that the Commissioner responsible, Commissioner Bjerregaard, is not here. It is rather disappointing that the Member of the Commission responsible for this issue is not here and that someone else is here who is not responsible for this portfolio. It makes a laughing-stock of the debates in this Parliament.
Marine pollution, accidental and deliberate, is one of the major threats to the marine environment of Western Europe. This region represents one of the most intensively industrialised areas of the world where chemical, radioactive and hydrocarbon materials are routinely discharged into the marine environment and carried by cargo ships. The region also contains one of the highest concentrations of shipping and includes several of the busiest shipping lanes in the world. There are several tragic examples of accidental pollution from tankers and from other ships carrying various forms of dangerous cargoes. More by good fortune than by good planning there has not yet been a major accident resulting in radioactive spillage with a ship carrying radioactive materials although there was an incident some years back where a ship carrying uranium hydrofluoride from France to Riga sank but it is recorded that the containers apparently were recovered without any spillage.
Historically the marine environment has been used as the ultimate dumping ground for much of our industrial waste. Although industrial and radioactive discharges continue from a range of sources, the practice of direct dumping with little thought to the future is now widely regarded as unacceptable. However, the legacy of the years where materials were simply dumped remains and has sometimes returned to haunt us, often with severe consequences. It is a lesson which tells us that when we attempt to throw things away there really is no such thing as "away" .
This report acknowledges the need for establishing cooperation in the field of accidental marine pollution. Furthermore there is a need to broaden the definition of accidental marine pollution to include operational historical and radioactive and other harmful substances, accidental and operational marine pollution. Although much attention is rightly paid to the impact of marine accidents, in terms of the chronic pollution it is the operational spills and discharges of hydrocarbons, radioactive materials and other harmful substances which, because they go largely unnoticed, are a cause of major concern. In terms of the environment whether a substance is accidentally or deliberately discharged is of no real consequence, the environmental impact remains.
Furthermore, although the direct dumping of industrial materials, including military dumps of redundant munitions, is largely a practice which has been abandoned by Member States, the sites of such dumps continue to present a real threat to fisheries and in some cases, for example not far from my own coast, the Beaufort Dyke, a threat to human safety. Often fishermen' s lives are at risk, as are the health and welfare of the public who either visit the coast or live by the sea. Furthermore, as the sea is the ultimate sink for much industrial material from the shores and rivers these sources must be included within the definition.
The transboundary nature of the marine environment, which means that pollution in one area can impact on a wider region, leads to the need for a Community-wide framework for cooperation in the field of accidental marine pollution. Sharing information regarding hydrocarbons, radioactive substances and other harmful substances carried at sea and discharges into the sea which have been dumped as part of historical dumping regimes is a vital prerequisite in facilitating the preparation and coordination of any response necessary to mitigate the environmental and human health impacts of pollution incidents.
Effective mitigation requires a rapid response. The longer an incident is allowed to go unchecked the wider the impact, as we have seen. Hence it is too late to begin trying to get the required information after a serious pollution problem has occurred. We need to take action before. Knowledge about the type and extent of potential pollution problems is also a prerequisite for correct preparation in terms of techniques, personnel and equipment at appropriate locations. It is also necessary to be clear about the risks to the public and the environment and to alleviate justified public concern with accurate assessments of the risk. The public' s trust in the authorities is important to ensuring adequate responses. Furthermore, the public have a right to know what preparations are being made, what types of materials are threatening and what impacts may be expected. To this end, publication of information is a vital component as it establishes a route through which the general public can obtain information, for example emergency phone contact numbers. Such information can be easily made available and updated on the Internet as well as through established channels.
To conclude, it is a truism that once the marine environment has been contaminated or polluted it is impossible to fully clean up and repair the damage. However a rapid, efficient, adequate and effective response coordinated across national boundaries is needed to mitigate the impacts on the environment and public health in the case of a pollution incident. A prerequisite is the necessary information sharing with all parties. The database and information technology exists to establish the necessary communications between national and regional authorities, emergency response experts and the public. The dissemination of information about the range of marine pollution threats - hydrocarbons, radioactive substances and other harmful substances - will serve to ensure that the best possible mitigation measures are in place and have the full public trust and confidence of the public. On the issue of radioactive substances, during the debate in the committee the Commission representative said that it was "implicit" but we want it to be explicit. It is quite clear that it should be explicit and if it is already implied then I do not see what the problem is about ensuring that it is explicit because as time goes by radioactive substances are going to pose an even greater danger and - as I have already said - we are very lucky that there has not already been a serious accident.
Mr President, accidental marine pollution is in reality a rather odd expression. It is an expression which I do not think sounds alarming enough in relation to the problem we are confronted with here and which does not at all convey the seriousness of the matter. It includes oil spills, serious instances of which we are all aware of. We have all seen pictures of thousands of birds covered in oil. But it also includes all other possible examples of sea pollution which cause damage to health and to the environment and which often lead to extensive damage to, and real catastrophes for, the environment and animal life.
Obviously, the responsibility lies with the Member States, but I also think I am right in saying that there are two reasons why cooperation at European level is required. Firstly, we are talking here about what is definitely a cross-frontier problem concerning pollution and the environment. And secondly, we derive a lot of benefit from being able to exchange experience and expertise with one another, so that we can make use of each other' s experience and support each other in taking measures to prevent and combat damage. That was recognised in the EU as long as 20 years ago with the first initiatives involving cooperation in this area, and the proposal we now have before us is in fact one which, in reality, extends and implements the cooperation established at that time.
I should like to indicate four areas where I think it is a question of really useful innovations, especially when the proposed amendments put forward by the Committee on the Environment are included. The first is a matter which Mrs McKenna has been much exercised by, namely the question of providing a broad definition of both "accidental marine pollution" and "harmful materials" . It is not only oil spills we are talking about. It is just as important to make clear that we are also concerned here with leaks from dumped munitions. It may be a question of leaks from radioactive materials or of leaks which can cause people' s hormonal balance to be upset. I think it is important that we do not set limits here but that we define things broadly. Any measures taken ought to relate to all these materials.
The other thing I want to refer to is the information system itself, which I think is very important. It is simply a key tool for efficient cooperation in this area so that we might quickly exchange information and so intervene early on. It also means that we are able to track down the polluters and so both assign liability and establish the relevant penalty to the extent that that is necessary.
The third thing I want to mention is the reference in the comments to the Directive concerning harbour facilities for receiving waste from ships. I think it is very important that we also call upon these particular facilities in our efforts to prevent damage to the marine environment. It is important that ships should easily be able to dispose of their waste.
The final matter I want to refer to is the question of involving neighbouring non-EU countries in Eastern and Central Europe and in the Mediterranean and Baltic areas. If cooperation is to be effective, then it is enormously important that we involve these countries. In this connection, I also think it is important that reference should be made in the proposed amendments to the fact that we ought to be giving economic support to these countries so that they have a real opportunity to participate in the process.
After emphasising these four points, however, I would say that we are very glad to support the proposal, together with the amendments proposed by the Committee on the Environment.
Madam President, ladies and gentlemen, on behalf on my political group I would like to offer heartfelt congratulations to Mrs McKenna on her excellent report. It is about monitoring pollution of the maritime environment. The Commission' s proposal concentrates primarily on oil spillages at sea. It is an important problem but there are other issues.
The Committee on the Environment was right to have the report include dangerous chemical substances and radioactivity. European Commission officials say that this is already implicit in the text. Would the Commissioner, Mrs Bjerregaard give explicit support to this as well? In any case, why is she not here? Mr Kinnock was right to criticise us for the fact that we MEPs do not turn up, and what is more, neither do those who put the questions. But we want information from the European Commission. With all due respect, I do not believe that Mr Marín is responsible for this area.
If the great work, the framework Directive on water, is to succeed, then it is very important to monitor the pollution of the maritime environment effectively. This report makes an enormous contribution in this respect.
Even those in favour of nuclear power and chlorine chemistry would be able to vote for this report for it only concerns itself with information relating to radioactivity and chemical substances. It does not deal with closing down or developing chemical factories or nuclear power stations. That is why I appeal to all my colleagues to vote for this report.
Mr President, I agree with the tenor and the thrust of the McKenna report. Indeed, as a Member of the European Parliament who represents the east coast of Ireland, this is an issue which is close to my heart.
It has come to my attention that British Nuclear Fuels Ltd. has applied to the British Department of the Environment for authorisation to discharge high levels of technetium 99 into the Irish Sea in the near future. If BNFL is successful with this application, while it will result in halving the levels of technetium 99 that are dumped in the Irish Sea, this will still be 15 times higher than the levels which existed in 1992. If BNFL has problems in discharging radioactive products such as technetium 99, it should store such waste materials on land in Britain as opposed to dumping them in the Irish Sea.
It is quite timely that BNFL is making applications to the British Government to deal with how much radioactive materials it can discharge into the Irish Sea. I say this because 15 September - Wednesday of this week when there will be a lot happening - is the deadline which has been given by the Radioactive Discharges Commission of the Ottawa Convention for the British Government to come up with proposals as to how best it is going to substantially reduce the discharge of radioactive substances into the marine environment.
One must remember that the Ottawa Convention on Marine Pollution has at its core the principle of substantially reducing the use of radioactive substances. A clear plan in this regard must be implemented by the year 2000. We know that the British Government has done nothing to implement its obligations under the Ottawa Convention to date. I await with interest to see how the British Department of the Environment intends to comply with its legal obligations under this important convention. As the British Government addresses the final details on this issue, it should be remembered that there is no safe level of radiation. The Irish Sea must not be used as a soft option for the disposal of radioactive nuclear materials by BNFL. Ever since the opposition to the THORP nuclear plant in 1993, the level of radioactive discharges from nuclear operations in Cumbria has substantially increased.
In conclusion, I support the proposals in the report. From the Irish perspective, we will have more confidence in the British regulatory authorities if they reject this application in its totality. It is up to the British Government to force BNFL to come up with alternative technological methods to deal with the discharge of such materials. I congratulate Ms McKenna on her report.
My dear Mr Fitzsimons, as President I always add a little on to the speaking time anyway. But if I am to indicate with the hammer that your speaking time is up, then I would request in future that you adhere to it. We cannot stick to a schedule if someone simply steals the speaking time of others, as you indeed have just done.
Mr President, I would like to thank the Committee on the Environment, and particularly its rapporteur, Mrs McKenna, as well as the members of the Committee on Budgets, for the work and the dedication they have put into this proposal. I am sure that you will all agree with me in confirming the importance of this Community framework for cooperation with which we are trying to back up and finalise the work of the Member States in the field of accidental marine contamination, in order to make it more efficient. This framework has proved to be very useful when, in cases of severe spillage, it has been necessary to coordinate the work of various Member States.
The Commission can completely or partially accept 20 of the 29 amendments proposed, which obviously improve the proposal. Amendments Nos 3, 6, 8, 9 and 13 and part of Amendment No 15 would be acceptable in principle, although we would like them to undergo another rewrite.
The 9 remaining amendments pose difficulties for the following reasons:
Amendment No 1 and, in part, Recommendations 5, 15 and 24 make specific reference to contamination caused by radioactive substances which are already regulated by implication in the proposal. Furthermore, prevailing international agreements on the protection of the Mediterranean, Baltic and North seas, to which the Community is partially bound, all follow the same approach of not making mention of any specific substance.
Amendments Nos 10, 11, 12, 17 and 18, and the first part of Amendment No 22 have as their objective closer cooperation between countries taking part in the PHARE, TACIS and MEDA programmes. The inclusion of these amendments may make managing it difficult, given the differences between the decision-making processes and the proposed Community framework.
Amendment No 22, in the Commission' s opinion, does not conform to the recent decision on the amount of time spent in committee.
Amendment No 23, in our opinion, contravenes the Commission' s right of initiative.
In spite of these observations, I am sure that Parliament' s contribution and support will facilitate the rapid adoption of this proposal, so that continuity between the way in which the Community currently works and the programme which is due to be implemented on 1 January 2000 will be guaranteed.
The debate is closed.
The vote will take place on Wednesday at 12.00 p.m.
Environmental inspections
The next item is the report (A5-0002/99) by Mrs Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Recommendation providing for minimum criteria for environmental inspections in the Member States (COM(1998)0772 - C4-0073/1999 - 1998/0358(COD)(former 1998/0358(SYN)).
. Mr President, I rise as the rapporteur on the draft recommendation from the European Commission on the provision of minimum criteria for environmental inspections. The most important thing about my report is that I rejected the idea - and the Committee has backed me on this - that it should be a recommendation. I want to make sure that this instrument is in fact a directive. I am absolutely certain that the speech which Mr Marin is now anxiously looking through rejects what I am about to say.
It is a very important point and underlies some of the disappointments that people feel about the European Union in many of our countries. It is based on the perception that we adopt legislation in the European Union which is then not implemented universally throughout the Member States of the European Union. I do not know about my MEP colleagues but certainly this was one of the criticisms made against the European Union during the British version of the European election campaign.
It is a situation at the moment where there are currently more than eighty actions pending before the Court of Justice against eleven Member States for infringement of European Union environmental legislation. I know, as rapporteur on the recent directive on landfill, that what is happening is that the European Commission is proposing legislation on the basis that it will be adopted and properly implemented in all the Member States while at the same time the same directorate-general of the European Union knows full well that in some areas of policy no inspectorates at all exist able to see that that legislation is implemented in some Member States of the European Union.
The European Commission' s recipe for dealing with this is for inspectors from the various Member States to meet together from time to time to try to improve their techniques and to make that into a recommendation. There is nothing particularly radical about it at all. I and the members of the Environment Committee feel that this is grossly inadequate and that if it is not a directive there will in fact be no impulsion on the Member States which are currently lagging behind to do anything at all.
The advantage of transforming the recommendation into a directive is twofold. First of all it creates the momentum for changes to take place under the eventual sanction of financial penalties and secondly, by taking the proposed text of the recommendation, which we have before us as its base, avoids creating a directive which is too heavily prescriptive in detail. People want to see the legislation implemented. They do not want what they call 'red tape' . This instrument, if transformed into a directive, would mean that we are able to see through the European Commission and through the Members of Parliament whether anybody is actually doing anything. The likelihood is that if we leave it as a recommendation somebody in five years time or so may or may not remember to report to the European Parliament that a recommendation was passed and that very little was done about it. A directive has legal force and we feel that is what is needed.
I note that the Greens have proposed an amendment drawing attention to the opinion of the European Parliament that there should be some form of European Union environmental inspectorate. We have to tread very carefully here if we are not to tie up even more red tape around the Member States. It is much better, rather than going for a supranational environment inspectorate with all the difficulty about right of entry, if we have the legislation in place to make sure that the environmental inspectorates in all the Member States (a) exist and (b) are performing their tasks to more or less the same standard. You can only do that through a directorate. A recommendation is grossly inadequate.
Mr President, ladies and gentlemen, on behalf of the Socialist Group, I would like to express our full support for the report by Mrs Jackson. I believe that this is an important question. We have seen it happen, even if it is not the direct subject of this report, with the dioxin case. We can set up all the European directives, all the recommendations, all the laws that we want. If their application is not guaranteed by inspection, I believe that the grave doubts of our fellow citizens regarding European effectiveness and the value of these standards may well increase.
We therefore need to establish control and inspection on a Community basis. Obviously, a fair balance between the responsibility of Member States and European intervention must be found. In this area, we support the request from Mrs Jackson not to limit ourselves to adopting recommendations, but to go on to the phase of an actual directive, which establishes precise criteria, which each of the Member States shall have to respect in its performance of inspections.
We therefore support all the amendments, requesting the Commission to take note of the need to set strict frameworks. We have heard the new Commissioner, Mrs Wallström, whom we questioned on the matter of the effectiveness of laws. She stated the intention of the Commission to be stricter to ensure that, in the end, inspection is effective and its application strict. We therefore support adoption of the amendments by Parliament.
After all, after the cases we have experienced with dioxin, we can clearly see the risk we face. We can progress in a reasonable and strict manner towards effective European inspection of Member States, within the framework of a European vision. But the second phase is the creation of European inspectors - I might call them super-inspectors - who will be able to check the proper performance of Member State inspections.
If we do not do this, when the first crisis comes along, given the lack of inspection in a Member State and the lack of a European principle on inspection, we shall resort to an independent agency which must be created in order to manage the question of food, for example, as we have seen when debating this matter.
I think that this is not the correct response. The proper response is inspection, control, regulations, managed politically by the representative authorities of the Union, and in which the European Parliament must have entire responsibility. We therefore would request the Commission to heed the proposals of the Jackson report both to go on to issue a directive but, at the same time, to finally initiate a new phase as regards Community inspection.
Mr President, the European Union has many critics but few voices of protest are heard when the institution takes action to protect our air, our rivers, our seas and our land. Because people everywhere recognise that pollution knows no national boundaries and can only be tackled effectively by countries working together. To its great credit Europe has taken a lead in introducing legislation to protect the environment. But laws which are not enforced equally by all 15 Member States will be cynically ignored by those who seek financial gain at any cost and will generate a sense of injustice and eventually hostility in all those who play by the rules.
None of us, of course, have any reason to feel superior. No country has a perfect record when it comes to enforcing environmental legislation. This report takes us a positive step forward and shows Parliament at its best as a defender of the public interest. It emphasises our commitment to protecting our environment and applying equal procedures in each Member State. It greatly strengthens the Commission' s well-meaning but frankly insubstantial recommendations for inspection procedures which could not guarantee that improvements will actually take place and it provides for a detailed programme of action to make sure that existing laws are properly enforced within a realistic but tight timetable.
There are one or two sections in this report, as drafted, which I believe would benefit from some very minor amendments to tighten them up. I have tabled a couple and one of the delights about making a maiden speech in this House is that one has the feeling that those words might actually be studied for their merits rather than simply judged on their party political background. The real substance of this report and my concern is as raised by Mrs Jackson, that the Commission may not give its support to these proposals. I congratulate Mrs Jackson on the work she has undertaken. I believe strongly that this report should be given Parliament' s wholehearted support and a message should be sent to both the Commission and the Council that we are determined that these essential measures should not be diluted or weakened in any way.
Madam President, ladies and gentlemen, Mrs Jackson has compiled a good report on the problems concerning compliance with environmental legislation. My group gives its full support to this report. But at the end of the day the European Union must work towards setting up an independent environment inspectorate. At the present time, those countries that fail to comply with environmental legislation have to supervise themselves, which, of course, is not working.
This report aims, by realistic political means, to kick-start this stalled process and get it moving again, an aim which merits praise. But more needs to be done in the long-term. Where cartel formation and competition law are concerned, European officials, together with national investigators, drop into companies unannounced and are able to confront the company administration. Our proposed environmental inspectorate has a very long way to go before it reaches this stage. But if we regard the economy and the environment as being of equal importance then we should also conduct unannounced environmental inspections coordinated at European level.
Mr President, I endorse Mrs Jackson' s report, which makes some very valid points, particularly in its explanation as to why we do not want a recommendation, but a directive. If we had had such inspections over the last few days in Greece, especially in Athens, even in the form recommended by Mrs Jackson, we certainly would have been able to protect, albeit indirectly, by looking after the land and the urban environment, most of the dead, the injured and the thousands of homeless which our capital is witnessing today.
That is why we support the proposal for environmental inspections. I just wish to add two comments, Mr President, one of which is in slight disagreement with Mrs Jackson. I too believe that the inspections should at some point be carried out at a Community and pan-European level. It is not certain, it is not inevitable, as Mrs Jackson says, that this will lead to increased "red tape" . There are ways in which we can organise it to make the inspections of a random nature and perhaps have them at a higher level of legal redress, which would not necessarily involve any red tape. On the other hand, it incorporates rules and, I believe, it satisfies all the citizens of the European Union, who not only want the legislation to be enforced but who also want it to be enforced to the same degree and at the same level in all the countries.
My second comment - and I am, of course, stirred by my anguish and great sorrow in the wake of those earthquakes in Athens - is that our environmental legislation, which we will now have to review and enforce, still does not incorporate any, or does not incorporate enough, regulations on the use of land, the urban environment, and the degradation of the environment within towns and cities.
With these two comments, which I hope we will be able to bring to the table as soon as we have settled the general issue raised thanks to Mrs Jackson' s report, I once again wish to offer my support of the report.
Madam President, we are dedicated, as a European Parliament, to protecting the environment. For this to be a success the Member States must implement the directives, regulations and recommendations in the right and proper manner. It is, of course, extremely important for environmental legislation to be implemented and upheld if we are to protect the environment.
We cannot allow an industrial sector in one Member State to expel far more polluting substances than the same industrial sector in another Member State. This would result in the manufacturing industry moving to the country where the most lax environmental regulations are in force; the environment would then stand to lose the most and those Member States that were taking the environmental legislation seriously would be punished for doing so.
That is why we must invest a great deal of time and energy in the coming months in bringing about improvements in the way in which this legislation is implemented and upheld, in order to provide adequate guarantees that our policy really will bring about improvement in the quality of the environment. I want to emphasise how important it is for EU environmental legislation to be upheld to the same standard across the board. The existence of the internal market justifies striving for common competition regulations.
How can this best be achieved? The Member States are empowered to implement European directives under the terms of the subsidiarity principle. Equally, the Member States themselves bear full responsibility for implementing European environmental legislation. After some hesitation, I have allowed myself to be convinced by Mrs Jackson' s arguments in support of establishing minimum criteria for environmental inspections in the Member States in a directive, and not settling for the European Commission' s proposal for a non-binding recommendation. However, in future, this Directive on environmental inspections must not be further embellished.
Mr President, there is, in fact, in the report presented by Mrs Jackson, one point which concerns not so much the content but the question of which legal basis we should choose in order to try to resolve the problems of the minimum environmental criteria in Member States. The Commission has in fact proposed a recommendation. Parliament would like it to be a directive instead. This is not really, and I must repeat this, because we have a problem with the content, since none of the amendments are fundamental to the recommendation proposed by the Commission.
Why has the Commission considered that in this specific case, it was better to present a recommendation rather than a directive? Firstly, Mr President, because the Commission, before making a legislative proposal, holds appropriate consultations with Member States. Of the fifteen Member States, only one is in favour of a directive.
And once more we find ourselves caught between a rock and a hard place. When the European Commission proposes a recommendation, you in Parliament want a directive, and when the Commission proposes a directive, we should be making recommendations, because the principle of subsidiarity must be respected.
It is therefore extremely difficult, given that out of the 15 Member States, 14 think that a recommendation would be better. Firstly, because it is sometimes right to respect the principle of subsidiarity. Secondly, because we prefer the concept of shared responsibility. Thirdly, because in this case, it concerns a measure within a programme which does not exclude the possibility of presenting it as a directive in the future if the recommendation proves insufficient.
This means, firstly, that it is just a pragmatic approach, knowing that most of the Member States do not want a directive. Secondly, it would have recourse to the principle of subsidiarity. And thirdly, the Commission prefers to maintain this programme through recommendations, see the results of this phase of closer cooperation on the question of inspections, and then present a directive at some point in the future if it considers it to be appropriate. These are the explanations which I am able to give you on behalf of the European Commission.
. Mr President, I will very briefly come back on that. I take the Commissioner' s point about subsidiarity but what we are arguing for in Parliament is a minimum framework directive which does not invade subsidiarity and which solves the problem by creating an obligation on the Member States to set up an inspectorate within certain broad guidelines.
Secondly, I would like to ask the Commissioner, given that all of us will be lobbying the Member States to change their minds, whether he can let us in on a secret in the interests of transparency. Which is the one Member State which we do not need to lobby?
I have no problem with this, Mrs Jackson, in terms of transparency. The only country which has declared itself
to be in favour of a directive is Denmark. The other Member States are against it.
I will now tell you once again why the rest of my colleagues are not here. It is because, as I am President-in-Office, and because my attitude is always to be the "last of the Mohicans" , I have taken the decision to represent the Commission for the whole week, with the aim of making things easier for our new colleagues who will be meeting next Wednesday. It is also because COREPER must meet in Brussels. COREPER has a decision to make. The new decision must be made official by midnight on the 16th, and that is why the administrative machinery must be set in action.
But think carefully. Presenting a directive when you know a priori that 14 Member States are against it, is still a task fit for heroes. Try it. One of the points that you will be negotiating in the European Parliament, with the "Prodi Commission" , is the sharing of responsibility for legislative initiative with the European Commission. I think that this will prove to be extremely useful for the European Parliament, because maybe then you will discover that working with the Council of Ministers is much more difficult than just producing a report.
The debate is closed.
The vote will take place on Wednesday at 12.00 p.m.
(The sitting was closed at 8.52 p.m.)